Exhibit 10.2

 

EXECUTION VERSION

 

 

 

[chaselogo.jpg]


CREDIT AGREEMENT



dated as of



February 8, 2018


among


FALCON GLOBAL USA LLC
as Borrower,



FALCON GLOBAL OFFSHORE LLC, FALCON GLOBAL OFFSHORE II LLC,

FALCON GLOBAL JILL LLC, FALCON GLOBAL ROBERT LLC, FALCON GLOBAL LLC

as Loan Guarantors,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, and Security Trustee

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

  Page    

Article I Definitions

5

 

Section 1.01.

Defined Terms

5

 

Section 1.02.

Classification of Loans and Borrowings

35

 

Section 1.03.

Terms Generally

35

 

Section 1.04.

Accounting Terms; GAAP

36

 

Section 1.05.

Status of Obligations

36

Article II The Credits

37

 

Section 2.01.

Commitments

37

 

Section 2.02.

Loans and Borrowings

37

 

Section 2.03.

Requests for Borrowings

38

 

Section 2.04.

Letters of Credit.

39

 

Section 2.05.

Funding of Revolving Borrowings.

44

 

Section 2.06.

Interest Elections

45

 

Section 2.07.

Termination and Reduction of Commitments

46

 

Section 2.08.

Repayment and Amortization of Loans; Evidence of Debt

47

 

Section 2.09.

Prepayment of Loans

48

 

Section 2.10.

Fees.

49

 

Section 2.11.

Interest

50

 

Section 2.12.

Alternate Rate of Interest; Illegality

51

 

Section 2.13.

Increased Costs

52

 

Section 2.14.

Break Funding Payments

53

 

Section 2.15.

Taxes.

53

 

Section 2.16.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

58

 

Section 2.17.

Mitigation Obligations; Replacement of Lenders

60

 

Section 2.18.

Defaulting Lenders.

61

 

Section 2.19.

Returned Payments

63

 

Section 2.20.

Banking Services and Swap Agreements

63

 

Section 2.21.

Collateral

63

Article III Representations and Warranties

64

 

Section 3.01.

Organization; Powers

64

 

Section 3.02.

Authorization; Enforceability

64

 

Section 3.03.

Governmental Approvals; No Conflicts

64

 

Section 3.04.

Financial Condition; No Material Adverse Change

64

 

Section 3.05.

Properties, etc.

64

 

Section 3.06.

Litigation and Environmental Matters

65

 

Section 3.07.

Compliance with Laws and Agreements; No Default

65

 

Section 3.08.

Investment Company Status

65

 

Section 3.09.

Taxes

66

 

Section 3.10.

ERISA

66

 

Section 3.11.

Disclosure

66

 

Section 3.12.

Material Agreements

66

 

Section 3.13.

Solvency

66

 

Section 3.14.

Insurance

67

 

- i -

--------------------------------------------------------------------------------

 

 

 

Section 3.15.

Capitalization and Subsidiaries

67

 

Section 3.16.

Security Interest in Collateral

67

 

Section 3.17.

Employment Matters

67

 

Section 3.18.

Federal Reserve Regulations

67

 

Section 3.19.

Use of Proceeds

67

 

Section 3.20.

No Burdensome Restrictions

68

 

Section 3.21.

Anti-Corruption Laws and Sanctions

68

 

Section 3.22.

Jones Act Compliance

68

Article IV Conditions

68

 

Section 4.01.

Effective Date

68

 

Section 4.02.

Each Credit Event

72

Article V Affirmative Covenants

73

 

Section 5.01.

Financial Statements; Other Information

73

 

Section 5.02.

Notices of Material Events

75

 

Section 5.03.

Existence; Conduct of Business

76

 

Section 5.04.

Performance of Obligations

76

 

Section 5.05.

Maintenance of Properties

77

 

Section 5.06.

Books and Records; Inspection Rights

77

 

Section 5.07.

Compliance with Laws and Material Contractual Obligations

77

 

Section 5.08.

Use of Proceeds

78

 

Section 5.09.

Accuracy of Information

78

 

Section 5.10.

Insurance

79

 

Section 5.11.

Casualty and Condemnation

83

 

Section 5.12.

Depository Banks

84

 

Section 5.13.

Additional Collateral; Further Assurances

84

 

Section 5.14.

Vessel Covenants

85

 

Section 5.15.

Post-Closing Matters

88

Article VI Negative Covenants

89

 

Section 6.01.

Indebtedness

89

 

Section 6.02.

Liens

91

 

Section 6.03.

Fundamental Changes

92

 

Section 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

93

 

Section 6.05.

Asset Sales

94

 

Section 6.06.

Sale and Leaseback Transactions

95

 

Section 6.07.

Swap Agreements

95

 

Section 6.08.

Restricted Payments; Certain Payments of Indebtedness

95

 

Section 6.09.

Transactions with Affiliates

96

 

Section 6.10.

Restrictive Agreements

96

 

Section 6.11.

Amendment of Material Documents

97

 

Section 6.12.

Financial Covenants

97

 

Section 6.13.

Vessel Covenants

97

 

Section 6.14.

Vessel Management

98

 

Section 6.15.

Negative Covenant regarding Vessel Locations

98

Article VII Events of Default

99

Article VIII The Administrative Agent

102

 

Section 8.01.

Appointment

102

 

- ii -

--------------------------------------------------------------------------------

 

 

 

Section 8.02.

Rights as a Lender

103

 

Section 8.03.

Duties and Obligations

103

 

Section 8.04.

Reliance

104

 

Section 8.05.

Actions through Sub-Agents

104

 

Section 8.06.

Resignation

104

 

Section 8.07.

Non-Reliance

105

 

Section 8.08.

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

106

Article IX Miscellaneous

107

 

Section 9.01.

Notices

107

 

Section 9.02.

Waivers; Amendments

109

 

Section 9.03.

Expenses; Indemnity; Damage Waiver

111

 

Section 9.04.

Successors and Assigns

114

 

Section 9.05.

Survival

118

 

Section 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

118

 

Section 9.07.

Severability

119

 

Section 9.08.

Right of Setoff

119

 

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

119

 

Section 9.10.

WAIVER OF JURY TRIAL

120

 

Section 9.11.

Headings

120

 

Section 9.12.

Confidentiality

120

 

Section 9.13.

Several Obligations; Nonreliance; Violation of Law

121

 

Section 9.14.

USA PATRIOT Act

121

 

Section 9.15.

Disclosure

121

 

Section 9.16.

Appointment for Perfection

121

 

Section 9.17.

Interest Rate Limitation

122

 

Section 9.18.

No Advisory or Fiduciary Responsibility

122

 

Authorization to Distribute Certain Materials to Public-Siders

122

 

Section 9.20.

No Fiduciary Duty, Etc

123

Article X Loan Guaranty

124

 

Section 10.01.

Guaranty

124

 

Section 10.02.

Guaranty of Payment

124

 

Section 10.03.

No Discharge or Diminishment of Loan Guaranty

125

 

Section 10.04.

Defenses Waived

125

 

Section 10.05.

Rights of Subrogation

126

 

Section 10.06.

Reinstatement; Stay of Acceleration

126

 

Section 10.07.

Information

126

 

Section 10.08.

Termination

126

 

Section 10.09.

Taxes

127

 

Section 10.10.

Maximum Liability

127

 

Section 10.11.

Contribution

127

 

Section 10.12.

Liability Cumulative

128

 

Section 10.13.

Keepwell

128

 

- iii -

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

Commitment Schedule

Schedule 1 – Vessels

Schedule 3.05(a) – Properties etc.

Schedule 3.05(b) – Excluded Property

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.09 – Transactions with Affiliates
Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A

–

Assignment and Assumption

Exhibit B

–

Form of Manager’s Undertaking

Exhibit C-1

–

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit C-2

–

U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-3

–

U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit C-4

–

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit D

–

Compliance Certificate

Exhibit E

–

Joinder Agreement

 

- iv -

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT dated as of February 8, 2018 (as it may be amended or modified
from time to time, this “Agreement”), among FALCON GLOBAL USA LLC., a Delaware
limited liability company (“Borrower”), FALCON GLOBAL OFFSHORE LLC, a Delaware
limited liability company (“FG”), FALCON GLOBAL OFFSHORE II LLC, a Delaware
limited liability company (“FG II”), FALCON GLOBAL JILL LLC, a Delaware limited
liability company (“FG JILL”), FALCON GLOBAL ROBERT LLC, a Delaware limited
liability company (“FG ROBERT”) FALCON GLOBAL LLC, a Delaware limited liability
company (“FGL” and collectively with FG, FG II, FG JILL and FG ROBERT, together,
the “Loan Guarantors”), the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, and Security Trustee for the Lenders.

 

The parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“144A Securities” means securities issued by any Loan Party pursuant to Rule
144A under the Securities Act of 1933, as amended.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreements.

 

“Account Debtor” means any Person obligated on an Account.

 

“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted EBIDTA” means consolidated net income of the Borrower and its
subsidiaries plus, without duplication, to the extent deducted in determining
consolidated net income, (a) interest expense, (b) income taxes, (c)
depreciation expense, (d) amortization expense, (e) other non-cash charges, (f)
extraordinary non-cash losses, (g) losses on vessel sales and (h) capital
expenditures for reactivation costs for which SLH is required to reimburse the
Borrower, minus, to the extent included in determining consolidated net income,
extraordinary gains, amortization of deferred gains on sale-leaseback
transactions, gains on vessel sales and other non-cash items which would
increase consolidated net income, all calculated on a consolidated basis in
accordance with GAAP.

 

- 5 -

--------------------------------------------------------------------------------

 

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Agency Site” means the Intralinks or another electronic platform site
established by the Administrative Agent to administer this Agreement.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day (without any rounding). Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively. If the Alternate Base Rate is being used as an alternate
rate of interest pursuant to Section 2.12 hereof, then the Alternate Base Rate
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans or LC Exposure, a percentage equal to a fraction the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the Aggregate Revolving Commitments (provided that, if the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon such Lender’s share of the Aggregate Revolving Exposure at that time), and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is the aggregate outstanding principal amount of the Term
Loans of such Lender and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all Term Lenders, provided that, in
accordance with Section 2.18, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clause (a) above.

 

- 6 -

--------------------------------------------------------------------------------

 

 

“Applicable Rate” means:

 

With respect to the commitment fee payable hereunder, 0.50% per annum.

 

With respect to any Loan, from the Effective Date to March 31, 2020, with
respect to Loans comprising each Eurodollar Borrowing, 4.5% per annum, and, with
respect to Loans comprising each ABR Borrowing, 3.5% per annum, and, thereafter,
based on the Fixed Charge Coverage Ratio for the preceding four quarters as
follows:

 

Fixed Charge Coverage

Applicable Rate

 

Eurodollar Borrowings

 

ABR Borrowings

Less than 1.1 to 1.0

6%

5%

Greater than or equal to 1.1 to 1.0 and Less than 1.2 to 1.0

5%

4%

Greater than or equal to 1.2 to 1.0 and Less than 1.5 to 1.0

3.75%

2.75%

Greaterthanor equal to 1.5 to 1.0

2.90%

1.9%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Borrower, based upon Borrower’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Fixed
Charge Coverage Ratio shall be effective retroactively from the beginning of the
applicable quarter.

 

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

 

- 7 -

--------------------------------------------------------------------------------

 

 

“Appraisal” means a vessel appraisal of a vessel or vessels (a) conducted in
accordance with the Uniform Standards of Professional Appraisal Practice, (b)
reporting the vessels’ fair market value, orderly liquidation value and net
orderly liquidation value, and (c) unless otherwise specified herein, be based
on a complete physical inspection.

 

“Approved Fund” has the meaning assigned to the term in Section 9.04.

 

“Approved Management Agreement” means, in relation to a Vessel in respect of its
technical management, a management agreement between the Vessel owner and the
relevant Approved Manager satisfactory to the Agent;

 

“Approved Manager” means any of Falcon Global LLC or a to-be-formed wholly-owned
subsidiary of the Borrower or SEACOR Marine Holdings Inc.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means at any time, an amount equal to the Aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by JPMCB or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
and Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

- 8 -

--------------------------------------------------------------------------------

 

 

“Bareboat Charters” means, collectively, the Eagle Charter and the Hawk Charter.

 

“Bareboat Charter Pro Rata Portion” means, (a) for any period during which both
of the Bareboat Charters remain in effect, the sum of a fraction (expressed as a
percentage) where the numerator is eighteen and the denominator is one hundred
and forty-nine, (b) for any period during which only one of the Bareboat
Charters remains in effect, the sum of a fraction (expressed as a percentage)
where the numerator is nine and the denominator is one hundred and forty, and
(c) for any other period, zero.

 

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” means Falcon Global USA LLC, a Delaware limited liability company.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, and (b) Term Loans made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

 

“Capital Expenditures” means capital expenditures determined in accordance with
GAAP, excluding (a) reinvestment of casualty and condemnation proceeds and the
net proceeds of asset dispositions, (b) capital expenditures financed by new
debt or equity issuances, and (c) any incurred capital expenditures for
reactivation costs for which SLH is required to reimburse the Borrower.

 

- 9 -

--------------------------------------------------------------------------------

 

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Reserve Account” means a balance to which funds are deemed to be applied
from time to time in the amount of (a) cash and cash equivalents on the
Borrower’s balance sheet as of each December 31, in excess of $750,000, and
(b) any amounts owing from SLH to the Borrower for reactivation costs from time
to time.

 

“Chase DIP Facility” means that certain Debtor in Possession Credit Facility
dated as of May 5, 2017, by and among Montco and Montco Oilfield Contractors,
LLC, as borrowers, the lenders party thereto, and JPMorgan Chase Bank N.A., as
administrative agent.

 

“Change in Control” means SEACOR shall cease to own, free and clear of all Liens
or other encumbrances, at least 70% of the outstanding voting Equity Interests
of Borrower on a fully diluted basis.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.12, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Charter” means, in relation to a Vessel, any time or consecutive voyage charter
in respect of that Vessel for an initial term which exceeds 12 months.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Term Commitment, and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

 

- 10 -

--------------------------------------------------------------------------------

 

 

“Classification Society” means, in relation to a Vessel, Lloyds Register,
DNV-GL, Bureau Veritas and American Bureau of Shipping or such other first-class
vessel classification society that is a member of IACS that the Agent may, with
the consent of the Required Lenders (such consent not to be unreasonably
withheld), approve from time to time;

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent or Security Trustee, on behalf of itself and the Lenders
and other Secured Parties, to secure the Secured Obligations.

 

“Collateral Coverage Ratio” means ratio of the sum of the latest appraised
values for all Vessels to the outstanding principal amount of all Loans

 

“Collateral Documents” means, collectively, the Security Agreement, the General
Assignments, the Ship Mortgages and any other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party or any Subsidiary and
delivered to the Security Trustee and/or the Administrative Agent.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitments. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Confirmation Order” means that certain Findings of Fact, Conclusions of Law,
and Order Approving the Disclosure Statement and Confirming the Amended Plan of
Reorganization of Debtor Montco Offshore, Inc. and the Amended Plan of
Liquidation of Debtor Montco Oilfield Contractors, LLC Under Chapter 11 of the
Bankruptcy Code of the Bankruptcy Court, dated and entered on January 18, 2018,
Docket No. 784.

 

- 11 -

--------------------------------------------------------------------------------

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Security
Trustee, or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) fund any portion of its participations in Letters of Credit,
(iii)pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

- 12 -

--------------------------------------------------------------------------------

 

 

“Disqualified Stock” means any Stock and Stock Equivalent which, by its terms
(or by the terms of any security or other Stock and Stock Equivalent into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Stock), pursuant to a sinking fund obligation or otherwise (except
as a result of a change of control, initial public offering or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control, initial public offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and all outstanding Letters
of Credit), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Stock and Stock Equivalents that
would constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the Maturity Date.

 

“Document” has the meaning assigned to such term in the Security Agreements.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Eagle Charter” means the bareboat charter agreement to be entered into, on
terms satisfactory to the Security Trustee, by and between SEACOR EAGLE LLC, as
owner, and Borrower as bareboat charterer, with respect to the vessel SEACOR
EAGLE.

 

“Earnings” means, in relation to a Vessel, all moneys whatsoever which are now,
or later become, payable (actually or contingently) to the Vessel owner, the
Borrower or the Security Trustee and which arise out of the use or operation of
that Vessel, including (but not limited to):

 

(a) except to the extent that they fall within paragraph (b):

 

(i) all freight, hire and passage moneys;

 

(ii) compensation payable to the Vessel owner, the Borrower or the Security
Trustee in the event of requisition of that Vessel for hire;

 

(iii) remuneration for salvage and towage services;

 

(iv) demurrage and detention moneys;

 

(v) damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of that Vessel; and

 

(vi) all moneys which are at any time payable under Insurances in respect of
loss of hire; and

 

(b)      if and whenever that Vessel is employed on terms whereby any moneys
falling within paragraphs (a)(i) to (vi) are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to that Vessel;

 

- 13 -

--------------------------------------------------------------------------------

 

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, and (v) any other non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period), minus (b) without duplication and to the extent included in Net Income,
any extraordinary gains and any non-cash items of income for such period, all
calculated for Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning assigned to such term in the Security Agreements.

 

“Equity” means the Shareholders’ equity calculated for Borrower on a
consolidated basis as reported in the financial statements delivered pursuant to
Section 5.01 hereof less intangibles, all determined in accordance with GAAP.

 

- 14 -

--------------------------------------------------------------------------------

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Borrower or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by Borrower or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal of Borrower
or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the receipt
by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status, or in reorganization, within the meaning of
Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
consolidated basis, in accordance with GAAP for any calendar year, an amount
equal to (a) the consolidated Adjusted EBITDA for such period minus (b) the sum,
in each case to the extent not otherwise deducted in determining consolidated
Adjusted EBITDA for such period, without duplication, of: (i) Capital
Expenditures that are not financed through or reimbursed from the proceeds of
any issuance of debt for borrowed money, any equity issuance, proceeds of any
casualty event or other proceeds that would not be included in consolidated
Adjusted EBITDA, (ii) consolidated cash interest expense for such period,
including commitment fees, (iii) amounts actually paid or distributed in cash in
respect of, or for the purpose of, total federal, state, local and foreign
income, value added and similar taxes for such period, and (iv) the aggregate
amount of all scheduled principal payments, voluntary prepayments or repayments
of any Term Loans made by the Borrower and/or its subsidiaries during such
calendar year, but only to the extent that such payments or repayments are not
financed through any issuance of debt for borrowed money, any proceeds of
casualty event or other proceeds that would not be included in consolidated
Adjusted EBITDA.

 

- 15 -

--------------------------------------------------------------------------------

 

 

“Excluded Accounts” means deposit accounts of the Loan Parties (a) to the extent
used exclusively and solely for payroll and containing a balance not exceeding
by more than 5% the amount of payroll expenses for one payroll period at any
time, (b) that are employee benefit trust accounts and (c) that are other
accounts containing a balance not exceeding $50,000 at any time for all such
accounts in the aggregate.

 

“Excluded Property” means (a) any property to the extent the grant or
maintenance of a lien on such property is prohibited by applicable law, (b) any
voting stock of any direct Subsidiary of any Grantor that is a controlled
foreign corporation (as defined in Section 957 of the Internal Revenue Code (a
"CFC")) in excess of 65% of the total combined voting power of all classes of
stock of such CFC that are entitled to vote, (c) any lease, license or other
agreement to the extent that a grant of a security interest therein would
require a consent not obtained or violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than a Loan Party), in each case after giving effect to the applicable
anti-assignment provisions of the UCC and other applicable law, and other than
Proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition, including without limitation each license agreement listed in
Schedule 3.05(b), (d) the Orgeron Note, and (e) those assets as to which the
Required Lenders agree in their sole discretion that the costs of obtaining such
a security interest, or the perfection thereof, are excessive in relation to the
value to the Lenders of the security to be afforded thereby; provided, however,
that (x) "Excluded Property" shall not include any proceeds, products,
substitutions or replacements of any Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property) and (y) to the extent that such property constitutes "Excluded
Property" due to the failure of a Loan Party to obtain consent as described in
clause (c) preceding, such Loan Party shall use its commercially reasonable
efforts to obtain such consent, and, if and when such consent is obtained, such
property shall cease to constitute "Excluded Property".

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

- 16 -

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit, or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit, or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.16(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.15, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit, or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Sections 2.15(f) and (f) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Chase Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of January 29, 2016 (as amended, supplemented, or modified),
by and among Montco and ORE as borrowers, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York (“NYFRB”) based on such day’s federal funds
transactions by depositary institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the NYFRB as the federal funds effective
rate, provided that, if the Federal Funds Effective Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president, treasurer or controller of the Borrower.

 

“Financial Statements” has the meaning assigned to such term in Section 5.01.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (x) Adjusted
EBITDA, minus Capital Expenditures minus mandatory tax distributions to (y)
Borrower and Subsidiary interest expense, calculated in accordance with GAAP,
plus amounts of scheduled Term Loan principal payments paid.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

 

- 17 -

--------------------------------------------------------------------------------

 

 

“Funding Account” has the meaning assigned to such term in Section 4.01(l).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“General Assignment” means each of the General Assignments granted by each of
the Loan Guarantors in favor of the Security Trustee and Administrative Agent on
and after the date hereof, each granting a security interest in certain property
related to one or more Vessels, including Earnings, Insurances and any
requisition compensation.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantors” means all Loan Guarantors and SEACOR, and the term “Guarantor”
means each or any one of them individually.

 

“Hawk Charter” means the bareboat charter agreement to be entered into on terms
satisfactory to the Security Trustee, by and between SEACOR HAWK LLC, a Delaware
limited liability company, as owner, and Borrower as bareboat charterer, with
respect to the vessel SEACOR HAWK.

 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

- 18 -

--------------------------------------------------------------------------------

 

 

“IACS” means the International Association of Classification Societies.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out (which for all purposes of this Agreement shall be
valued at the maximum potential amount payable with respect to such earn-out),
(l) any other Off-Balance Sheet Liability and (m) obligations, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all Swap Agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor, but shall not include Indebtedness between any one or more
Loan Parties.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

- 19 -

--------------------------------------------------------------------------------

 

 

“Insurances” means in relation to a Vessel:

 

(a) all policies and contracts of insurance, including entries of that Vessel in
any protection and indemnity or war risks association, effected in respect of
that Vessel, the Earnings or otherwise in relation to that Vessel whether
before, on or after the Effective Date; and

 

(b) all rights and other assets relating to, or derived from, any of the
foregoing, including any rights to a return of a premium and any rights in
respect of any claim whether or not the relevant policy, contract of insurance
or entry has expired on or before the Effective Date.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Borrower and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Borrower and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates, to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
for Borrower and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the Maturity
Date and the last Business Day of each calendar month, and (b) with respect to
any Eurodollar Loan, the Maturity Date and the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than one months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of one month’s duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one month
thereafter; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time; provided that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

- 20 -

--------------------------------------------------------------------------------

 

 

“Inventory” has the meaning assigned to such term in the Security Agreements.

 

“IRS” means the United States Internal Revenue Service.

 

“ISM Code” means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization, as the same may be amended or supplemented from time to time (and
the terms “safety management system”, “Safety Management Certificate” and
“Document of Compliance” have the same meanings as are given to them in the ISM
Code);

 

“ISPS Code” means the International Ship and Port Facility Security Code as
adopted by the International Maritime Organization, as the same may be amended
or supplemented from time to time;

 

“ISSC” means a valid and current International Ship Security Certificate issued
under the ISPS Code.

 

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit).

 

“Issuing Bank Sublimit” means, as of the Effective Date, $3,000,000, in the case
of JPMCB, and such amount as shall be designated to the Administrative Agent and
the Borrower in writing by the Issuing Bank; provided that the Issuing Bank
shall be permitted at any time to increase or reduce its Issuing Bank Sublimit
upon providing five (5) days’ prior written notice thereof to the Administrative
Agent and the Borrower.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.

 

“Jones Act” means Merchant Marine Act of 1920 (P.L. 66-261), an act to provide
for the promotion and maintenance of the American merchant marine, to repeal
certain emergency legislation, and provide for the disposition, regulation, and
use of property acquired thereunder, and for other purposes, as amended, and all
Requirements of Law thereunder.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.04(j).

 

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

- 21 -

--------------------------------------------------------------------------------

 

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.16 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Issuing Bank.

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, (x) if any LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement and (y) if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate at such time, subject to Section 2.12 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application, each
Collateral Document, the Obligation Guaranty, any intercreditor agreement and
each other agreement, instrument, document and certificate identified in Section
4.01 executed and delivered to, or in favor of, the Security Trustee and/or
Administrative Agent or any Lender and including all other letter of credit
agreements, letter of credit applications and any agreements between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit, and each other pledge, power
of attorney, consent, assignment, contract, notice, and each other written
matter whether heretofore, now or hereafter executed by or on behalf of any Loan
Party, or any employee of any Loan Party, and delivered to the Security Trustee
and/or Administrative Agent or any Lender in connection with this Agreement or
the transactions contemplated hereby. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

- 22 -

--------------------------------------------------------------------------------

 

 

“Loan Guarantor” has the meaning given such term in the introduction.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means, collectively, the Borrower, the Loan Guarantors, as of the
Effective Date, any of the Borrower’s domestic Subsidiaries that becomes a Loan
Guarantor after the Effective Date and any other Person who becomes a party to
this Agreement pursuant to a Joinder Agreement and their respective successors
and assigns, and the term “Loan Party” shall mean any one of them or all of them
individually, as the context may require.

 

“Loans” means the loans and advances made or deemed made by the Lenders pursuant
to this Agreement.

 

“Major Casualty” means, in relation to a Vessel, any casualty to that Vessel in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds (i)
US$1,000,000 with respect to hull and machinery coverage or (ii) US$10,000,000
with respect to any other claim, or in either the equivalent in any other
currency;

 

“Manager’s Undertaking” means, in relation to a Vessel, the letter executed and
delivered by an Approved Manager, in the form set out in Exhibit B and with such
changes as may be agreed to by the Agent.

 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, properties, liabilities (actual or contingent) or financial condition
of the Borrower and its Subsidiaries, taken as a whole, (b) the ability of any
Loan Party to perform any of its obligations under the Loan Documents or (c) the
validity or enforceability in any material respect of the Loan Documents or the
rights and remedies of the Administrative Agent, the Issuing Bank, the Security
Trustee, or any Lender under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $1,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Loan Parties in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if such Swap Agreement were
terminated at such time.

 

- 23 -

--------------------------------------------------------------------------------

 

 

“Maturity Date” means February 8, 2024 (if the same is a Business Day, or if not
then the immediately next succeeding Business Day), or, in reference to the
Revolving Commitments, any earlier date on which the Revolving Commitments are
terminated pursuant to the terms hereof.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Montco” means Montco Offshore, LLC., a Louisiana limited liability company.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss)
determined for Borrower and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Borrower or any Subsidiary, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which Borrower or any
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by Borrower or such Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

- 24 -

--------------------------------------------------------------------------------

 

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“NVDC” means the U.S. Coast Guard National Vessel Documentation Center.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligation Guaranty” means the Obligation Guarantee by SEACOR in favor of the
Administrative Agent, Issuing Bank, the Lenders and Security Trustee.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and their Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank, the Security Trustee, or any indemnified party, individually
or collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

 

“Orgeron Note” means the second amended and restated promissory note, dated as
of the date hereof, issued by Lee A. Orgeron to the Borrower in the original
principal amount of $11,000,000.

 

“ORE” means Orgeron Real Estate, L.L.C.

 

“ORE Note” means that certain note or notes issued by ORE under the Existing
Chase Facility.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).

 

- 25 -

--------------------------------------------------------------------------------

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank,
in an amount equal to 105% of the LC Exposure as of the date of such payment,
(iii) the indefeasible payment in full in cash of the accrued and unpaid fees
and (iv) the indefeasible payment in full in cash of all reimbursable expenses
and other Secured Obligations (other than (i) Unliquidated Obligations for which
no claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement and, (ii) to the extent they may be
considered Secured Obligations, any Banking Services Obligations), together with
accrued and unpaid interest thereon.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

- 26 -

--------------------------------------------------------------------------------

 

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)     judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;

 

(f)     Liens in respect of any permitted purchase money Indebtedness or capital
lease obligations permitted in this Agreement.

 

(g)     Liens imposed by Law on deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation; and

 

(h)     Permitted Maritime Liens;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clauses (e) and (f) above.

 

“Permitted Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)     investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Maritime Liens” shall mean, at any time with respect to a Vessel:

 

(a)     Liens for crews’ wages (including the wages of the master of the Vessel)
that are discharged in the ordinary course of business and have accrued for not
more than thirty (30) days unless any such Lien is being contested in good faith
and by appropriate proceedings or other acts by the relevant Loan Party and such
Loan Party shall have set aside on its books adequate reserves with respect to
such Lien;

 

- 27 -

--------------------------------------------------------------------------------

 

 

(b)     Liens for salvage (including contract salvage) or general average, and
Liens for wages of stevedores employed by the owner of the Vessel, the master of
the Vessel or a charterer or lessee of such Vessel, which in each case have
accrued for not more than thirty (30) days unless any such Lien is being
contested in good faith and by appropriate proceedings or other acts by the
relevant Loan Party and such Loan Party shall have set aside on its books
adequate reserves with respect to such Lien;

 

(c)     shipyard Liens and other Liens arising by operation of law arising in
the ordinary course of business in operating, maintaining, repairing, modifying,
refurbishing, or rebuilding the Vessel (other than those referred to in (i) and
(ii) above), including maritime Liens for necessaries, which in each case have
accrued for not more than thirty (30) days unless any such Lien is being
contested in good faith and by appropriate proceedings or other acts by the
relevant Loan Party, and such Loan Party shall have set aside on its books
adequate reserves with respect to such Lien;

 

(d)     Liens for damages arising from maritime torts which are unclaimed, or
are covered by insurance and any deductible applicable thereto, or in respect of
which a bond or other security has been posted on behalf of the relevant Loan
Party with the appropriate court or other tribunal to prevent the arrest or
secure the release of the Vessel from arrest, unless any such Lien is being
contested in good faith and by appropriate proceedings or other acts by the
relevant Loan Party, and such Loan Party shall have set aside on its books
adequate reserves with respect to such Lien;

 

(e)     Liens that, as indicated by the written admission of liability therefor
by an insurance company, are covered by insurance (subject to reasonable
deductibles); and

 

(f)     Liens for charters or subcharters or leases or subleases, permitted
under this Agreement.

 

in each case except to the extent any such Lien results in an arrest or
attachment of a Vessel and such Vessel is not released within 20 (twenty) days
of such arrest or attachment.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity;

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

- 28 -

--------------------------------------------------------------------------------

 

 

“Prepayment Event” means any sale, transfer, or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of any
Loan Party, other than dispositions described in Section 6.05(a).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective, which is not
necessarily the lowest rate charged to any customer.

 

“Projections” has the meaning assigned to such term in Section 5.01(d).

 

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Stock” means Stock that is not Disqualified Stock.

 

“Recipient” means, as applicable, the Administrative Agent, any Lender, any
Issuing Bank, or any combination thereof (as the context requires).

 

“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(f).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

 

“Reorganization Plan” means that certain Amended Plan of Reorganization of
Debtor Montco Offshore, Inc. and Amended Plan of Liquidation of Debtor Montco
Oilfield Contractors, LLC under Chapter 11 of the Bankruptcy Code, filed with
the Bankruptcy Court in connection with the Bankruptcy Cases on December 26,
2017, Docket No. 740, as confirmed by the Confirmation Order.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

- 29 -

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, at any time, (a) Lenders (other than Defaulting
Lenders) having Credit Exposure and unused Commitments representing more than
50% of the sum of the Aggregate Credit Exposure and unused Commitments at such
time and (b) (i) if there are three or fewer Lenders, all Lenders or (ii) if
there are more than three Lenders, at least three (3) Lenders.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in Borrower or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests or any option, warrant or other right to acquire any such
Equity Interests. For the avoidance of doubt, the term “Restricted Payment”
shall not include any payments, including payments to Affiliates, to the extent
due pursuant to any Approved Management Agreement or other agreement referenced
in Section 6.14(b) hereof.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.07 and (b) assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Revolving Commitment is set forth on
the Commitment Schedule, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Revolving Commitment, as applicable. The
initial aggregate amount of the Lenders’ Revolving Commitments is $15,000,000.

 

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

- 30 -

--------------------------------------------------------------------------------

 

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of comprehensive Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person Controlled by any such Person described in (a) or (b) above; provided
that, a Person shall be a Sanctioned Person only to the extent that a Loan
Party, a Credit Party or any other Person organized or resident in the United
States or the European Union would be prohibited by Sanctions from dealing with
such Person.

 

“Sanctions” means any sanctions laws, regulations, Executive Orders, embargoes,
freezing provisions, prohibitions or other restrictive measures administered,
enacted or enforced by any Sanctions Authorities relating to trading, doing
business, investment, exporting, financing or making assets available (or other
activities similar to or connected with any of the foregoing), provided that
such laws, regulations, embargoes or restrictive measures shall be applicable
only to the extent such laws, regulations, embargoes or restrictive measures are
not in conflict with the laws of the U.S.

 

“Sanctions Authorities” means:

 

(a) the United States of America;

 

(b) the United Nations; and

 

(c) the European Union; and

 

with regard to (a) - (c) above, the respective governmental institutions and
agencies of any of the foregoing, including, without limitation, the Office of
Foreign Assets Control of the US Department of Treasury, and the United States
Department of State.

 

“SEACOR” means SEACOR Marine Holdings Inc., a Delaware corporation.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all Swap Agreement
Obligations owing to one or more Lenders or their respective Affiliates and all
obligations in respect of overdrafts on any account of the Borrower or a
Subsidiary at the Agent, any Lender or any Lender Affiliate; provided, however,
that the definition of “Secured Obligations” shall not create any guarantee by
any Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

 

- 31 -

--------------------------------------------------------------------------------

 

 

“Secured Parties” means (a) the Administrative Agent, (b) the Security Trustee,
(c) the Lenders, (d) the Issuing Bank, (e) each provider of Banking Services, to
the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (f) each counterparty to any Swap Agreement, to the extent
the obligations thereunder constitute Secured Obligations, (g) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, and (h) the successors and assigns of each of the foregoing.

 

“Security Agreement” means the Pledge and Security Agreement between the
Borrower, any Grantor (as defined therein), the Administrative Agent and
Security Trustee, including any amendment, restatement, modification or
supplement thereto.

 

“Security Trustee” means JPMorgan Chase Bank, N.A., acting in its capacity as
Security Trustee for the Secured Parties, and any successor Security Trustee
appointed hereunder.

 

“Shareholders” means any Person having an ownership interest in Borrower and,
for purposes of calculating the financial covenants set forth in Section 6.12
only, its consolidated Subsidiaries.

 

“Ship Mortgages” means, collectively, any ship mortgage, fleet mortgage or other
agreement which conveys or evidences a Lien in favor of the Security Trustee,
for the benefit of the Secured Parties, on any Vessel, including any amendment,
restatement, modification or supplement thereto, and “Ship Mortgage” means any
of them.

 

“SLH” means SEACOR LB Holdings LLC, a Delaware limited liability company.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.

 

“Statement” has the meaning assigned to such term in Section 2.16(g).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

- 32 -

--------------------------------------------------------------------------------

 

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalent” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise noted, a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or their Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any Swap Agreement permitted
hereunder with a Lender or an Affiliate of a Lender, and (b) any cancellations,
buy backs, reversals, terminations or assignments of any Swap Agreement
transaction permitted hereunder with a Lender or an Affiliate of a Lender.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

- 33 -

--------------------------------------------------------------------------------

 

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Commitment” means with respect to each Lender, the commitment, if any, of
such Lender to be deemed to have made a Term Loan on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender. The initial amount of each Lender’s Term
Commitment is set forth on the Commitment Schedule or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Term Commitment,
as applicable. The aggregate amount of the Lenders’ Term Commitments on the
Effective Date is $116,099,286.35.

 

“Term Lenders” means a Lender having a Term Commitment or an outstanding Term
Loan.

 

“Term Loan” means a Loan made pursuant to Section 2.01(b).

 

“Term Loan Facility Pro Rata Portion” means, (i) for any period during which
both of the Bareboat Charters remain in effect, a fraction (expressed as a
percentage) where the numerator is one hundred and thirty-one and the
denominator is one hundred and forty-nine, (ii) for any period during which only
one of the Bareboat Charters remains in effect, a fraction (expressed as a
percentage) where the numerator is one hundred and thirty-one and the
denominator is one hundred and forty, and for any other period, 100%.

 

“Total Loss” means in relation to a Vessel:

 

(a) actual, constructive, compromised, agreed or arranged total loss of that
Vessel; or

 

(b) any expropriation, confiscation, requisition or acquisition of that Vessel,
whether for full consideration, a consideration less than its proper value, a
nominal consideration or without any consideration, which is effected by any
government or official authority or by any person or persons claiming to be or
to represent a government or official authority, unless it is within one (1)
month redelivered to the full control of the Vessel owner.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

- 34 -

--------------------------------------------------------------------------------

 

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Vessels” means collectively, and each a “Vessel”, any vessels now or hereafter
owned by Borrower or any other Loan Party and including without limitation those
listed on Schedule 1 attached hereto.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

- 35 -

--------------------------------------------------------------------------------

 

 

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower request an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

Section 1.05. Status of Obligations. In the event that Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

- 36 -

--------------------------------------------------------------------------------

 

 

Article II

The Credits

Section 2.01. Commitments.

 

(a) Subject to the terms and conditions set forth herein, each Lender severally
(and not jointly) agrees to make Revolving Loans in dollars to Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or (ii) the Aggregate Revolving Exposure exceeding
the Revolving Commitments. Within the foregoing limits and subject to the terms
and conditions set forth herein, Borrower may borrow, prepay and reborrow
Revolving Loans.

 

(b)      Subject to the terms and conditions set forth herein, on the Effective
Date, (i) each Lender shall be deemed to have advanced to the Borrower Term
Loans in the principal amount of such Lender’s Term Commitment, and (ii) the
proceeds of the Term Loans deemed to have been advanced shall be deemed to have
satisfied all obligations owing and due under the Existing Chase Facility, other
than any and all Obligations (as defined in the Existing Chase Facility) in
respect of the Term A-2 Loans (as defined in the Existing Chase Facility) which
the Lenders acknowledge have already been repaid. Amounts prepaid or repaid in
respect of Term Loans may not be reborrowed. The deemed borrowing by the
Borrower of the Term Loans shall not entitle the Borrower to receive any cash or
other consideration from any Term Lender and, notwithstanding that no such cash
or other consideration is exchanged, the Borrower shall owe the aggregate
principal amount of the Term Loans to the Lenders under the terms of this
Agreement and not under the Existing Chase Facility and Borrower shall have no
liability for any obligations that may exist or arise under the Existing Chase
Facility.

 

Section 2.02. Loans and Borrowings.

 

(a)     Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)     Subject to Section 2.12, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith, provided that all Revolving
Borrowings and Term Loan Borrowings made on the Effective Date must be made as
ABR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.06. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.12, 2.13,
2.14 and 2.15 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

- 37 -

--------------------------------------------------------------------------------

 

 

(c)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000. ABR Borrowings may be in any
amount.

 

(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request either in writing
(delivered by hand or fax) in a form approved by the Administrative Agent and
signed by the Borrower or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Central time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than noon, Central time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.04(e) may be given not later
than 9:00 am, Central time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

 

(i)     the Class of Borrowing, the aggregate amount of the requested Borrowing,
and a breakdown of the separate wires comprising such Borrowing;

 

(ii)     name of the applicable Borrower(s);

 

(iii)     the date of such Borrowing, which shall be a Business Day;

 

(iv)     whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(v)     in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

- 38 -

--------------------------------------------------------------------------------

 

 

Section 2.04. Letters of Credit.

 

(a)     General. Subject to the terms and conditions set forth herein, the
Borrower, on behalf of itself or any Subsidiary, may request the issuance of
Letters of Credit denominated in dollars as the applicant thereof for the
support of the obligations of Borrower or any Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, Borrower will
be fully responsible for the reimbursement of LC Disbursements in accordance
with the terms hereof, the payment of interest thereon and the payment of fees
due under Section 2.10 to the same extent as if it were the sole account party
in respect of such Letter of Credit (Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). On the Effective Date, the LC Exposure is $0.00.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 

- 39 -

--------------------------------------------------------------------------------

 

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, Borrower also shall submit a letter of credit application
on the Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $3,000,000, (ii) the Standby LC Exposure shall not exceed $3,000,000,
(iii) the Commercial LC Exposure shall not exceed $3,000,000 and (iv) the
Aggregate Revolving Exposure shall not exceed the aggregate Revolving
Commitments. Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank shall be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the outstanding LC Exposure
in respect of all Letters of Credit issued by such Person and its Affiliates
would exceed such Issuing Bank’s Issuing Bank Sublimit. Without limiting the
foregoing and without affecting the limitations contained herein, it is
understood and agreed that the Borrower may from time to time request that an
Issuing Bank issue Letters of Credit in excess of its individual Issuing Bank
Sublimit in effect at the time of such request, and each Issuing Bank agrees to
consider any such request in good faith. Any Letter of Credit so issued by an
Issuing Bank in excess of its individual Issuing Bank Sublimit then in effect
shall nonetheless constitute a Letter of Credit for all purposes of the Credit
Agreement, and shall not affect the Issuing Bank Sublimit of any other Issuing
Bank, subject to the limitations on the aggregate LC Exposure set forth in
clause (i) of this Section 2.04(b).

 

(c)     Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, including, without limitation, any automatic renewal
provision, one year after such renewal or extension); provided, that (y) as to
any Letter of Credit with an expiry date that is after the Revolving Credit
Maturity Date, reference is made to the further terms of this Section 2.04 for
certain obligations of Borrower in connection therewith that are required to be
performed on or before the fifth Business Day prior to the Maturity Date and
other rights of the Administrative Agent and the Issuing Bank in connection
therewith and (z) any Letter of Credit with a one year tenor may provide for the
renewal thereof for additional one year periods, but not in any event later than
the day preceding the first anniversary of the Maturity Date.

 

- 40 -

--------------------------------------------------------------------------------

 

 

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by Borrower on the date due as provided in paragraph (e) of
this Section, or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Central time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
9:00 a.m., Central time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is received after 9:00 a.m., Central time, on the day of receipt;
provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If Borrower fails to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrower in
respect thereof, and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank, as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve Borrower of its obligation to reimburse such LC Disbursement.

 

- 41 -

--------------------------------------------------------------------------------

 

 

(f)     Obligations Absolute. Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, Borrower’s obligations hereunder. None of the
Administrative Agent, the Revolving Lenders or the Issuing Bank, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by Borrower to the extent permitted by
applicable law) suffered by Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)     Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that Borrower reimburses such LC Disbursement, at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is due; provided that, if
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

- 42 -

--------------------------------------------------------------------------------

 

 

(i)     Replacement of the Issuing Bank. (i) The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, the Issuing Bank shall be replaced in accordance with Section
2.04(i) above.

 

(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 100% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Borrower described in
clause (h) or (i) of Article VII. Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b)
or 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and Borrower
hereby grant the Administrative Agent a security interest in the LC Collateral
Account and all moneys or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Lenders with LC Exposure representing greater than 50%
of the aggregate LC Exposure), be applied to satisfy other Secured Obligations.
If Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to Borrower within three Business Days
after all such Events of Default have been cured or waived as confirmed in
writing by the Administrative Agent. Without limiting the generality of the
foregoing, if a Letter of Credit has an expiry date after the Maturity Date,
then Borrower shall deliver to the Administrative Agent, not later than the
fifth Business Day preceding the Maturity Date, cash in an amount equal to 100%
of the face amount of the Letter of Credit which shall be held in pledge as cash
collateral until the Letter of Credit is drawn or expires without being drawn
upon. If the Issuing Bank shall make any payment on a Letter of Credit with an
expiry date after the Maturity Date and for which Borrower has provided the cash
collateral as provided above, the Issuing Bank shall have the right to inform
the Administrative Agent and to have such cash collateral applied automatically
to reimburse it for such payment made on the Letter of Credit, and promptly
thereafter the Issuing Bank shall provide notice of same to Borrower. If a
Letter of Credit described in the foregoing sentence remains undrawn at its
expiry date, then, to the extent there is no valid draw request received by the
Administrative Agent on or before the fifteenth (15th) day after such Letter of
Credit’s expiry date, the Administrative Agent shall return the cash collateral
pledged to secure such Letter of Credit to Borrower on the fifteenth (15th) day
after such Letter of Credit’s expiry date.

 

- 43 -

--------------------------------------------------------------------------------

 

 

(k)     LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

Section 2.05. Funding of Revolving Borrowings.

 

(a)     Each Lender shall make each Revolving Loan to be made by such Lender
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Central time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders in an
amount equal to such Lender’s Applicable Percentage. The Administrative Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to the Funding Account(s); provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

 

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Revolving Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

- 44 -

--------------------------------------------------------------------------------

 

 

Section 2.06. Interest Elections.

 

(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower. No Borrowing
Request shall be required regarding Term Loans deemed made on the Effective
Date.

 

(c)     Notwithstanding Section 2.06(b) above, each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)     the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

- 45 -

--------------------------------------------------------------------------------

 

 

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.07. Termination and Reduction of Commitments.

 

(a)     Unless previously terminated, (i) the Term Commitments shall terminate
at 5:00 p.m., Central time, on the Effective Date, and (ii) all the Revolving
Commitments shall terminate on the Maturity Date.

 

(b)     Borrower may at any time terminate the Revolving Commitments upon
Payment in Full of the Secured Obligations.

 

(c)     Notwithstanding Section 2.07(b), above, Borrower may from time to time
reduce the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$100,000 and not less than $1,000,000 and (ii) Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.09, the Aggregate
Revolving Exposure would exceed the aggregate Revolving Commitments.

 

(d)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.

 

- 46 -

--------------------------------------------------------------------------------

 

 

Section 2.08. Repayment and Amortization of Loans; Evidence of Debt.

 

(a)     Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

 

(b)     Commencing with the last Business Day of March, 2020, Borrower hereby
unconditionally promises, on the last Business Day of each month, to repay to
the Administrative Agent for the account of each Term Lender Term Loans in a
principal amount equal to the lesser of (a) $806,245.04 and (b) and the
aggregate amount of Term Loans then outstanding.

 

(c)     Prior to any repayment of any Term Loan Borrowings under this Section,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by fax) of such
selection not later than 11:00 a.m., Central time, three (3) Business Days
before the scheduled date of such repayment. Each repayment of a Term Loan
Borrowing shall be applied ratably to the Loans included in the repaid Term Loan
Borrowing. Repayments of Term Loan Borrowings shall be accompanied by accrued
interest on the amounts repaid.

 

(d)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(e)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(f)     The entries made in the accounts maintained pursuant to paragraph (f) or
(g) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(g)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

- 47 -

--------------------------------------------------------------------------------

 

 

Section 2.09. Prepayment of Loans.

 

(a)     Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium, penalty or fee,
subject to prior notice in accordance with paragraph (f) of this Section and, if
applicable, payment of any break funding expenses under Section 2.14.

 

(b)     In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, Borrower shall prepay the Revolving
Loans and/or LC exposure in an aggregate amount equal to such excess (or, if no
such Borrowings are outstanding, deposit cash collateral in the LC Collateral
Account in an aggregate amount equal to such excess, in accordance with Section
2.04(j)).

 

(c)     After the end of each calendar year commencing at the end of the fourth
calendar quarter of 2018, (with the first payment due on May 15, 2019 and each
subsequent payment due on May 15 of each year), if the balance of the Cash
Reserve Account minus the outstanding principal balance of the Revolving Loans
is greater than $15,000,000, the Borrower shall prepay the Term Loans in amounts
equal to (a) for calendar years 2018 and 2019, the Term Loan Facility Pro Rata
Portion of 100% of Excess Cash Flow, (b) for calendar years 2020 and 2021, the
Term Loan Facility Pro Rata Portion of 75% of Excess Cash Flow, and (c) for each
calendar year subsequent to 2021, the Term Loan Facility Pro Rata Portion of 50%
of Excess Cash Flow, in each case until all principal has been repaid and/or
prepaid under the Term Loans (or the outstanding principal balance of the Term
Loans is reduced to zero, if less) (the “Mandatory Cash Sweep”); provided that
concurrently with any Mandatory Cash Sweep the Bareboat Charter Pro Rata Portion
of the relevant percentage of the Excess Cash Flow referenced in items (a)
through (c), above shall be paid to the order of the owner or owners under the
relevant Bareboat Charter or Bareboat Charters, as the case may be, as excess
bareboat charter hire.

 

(d)     In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrower
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations and cash collateralize the LC Exposure as set forth in
Section 2.09(e) below in an aggregate amount equal to 100% of such Net Proceeds.

 

(e)     All prepayments required to be made pursuant to Section 2.09(c) shall be
applied, first to any outstanding and unreimbursed expenses of the
Administrative Agent (that are otherwise reimbursable pursuant to this
agreement), second, to accrued and unpaid interest on the Term Loans, third, to
prepay the outstanding principal of the Term Loans, and fourth, to prepay the
Revolving Loans without a corresponding reduction in the Revolving Commitments
and to cash collateralize LC Exposure.

 

- 48 -

--------------------------------------------------------------------------------

 

 

(f)     The Borrower shall notify the Administrative Agent by telephone
(confirmed by fax) of any prepayment under this Section: (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., Central time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., Central time, one (1)
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing or Term Loan shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.11 and (ii) break funding payments pursuant to Section 2.14.

 

Section 2.10. Fees.

 

(a)     Borrower agrees to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Lenders’ Revolving Commitments terminate, it being
understood that the LC Exposure of a Lender shall be included in the drawn
portion of the Revolving Commitment of such Lender for purposes of calculating
the commitment fee. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)     Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.15% per annum on the daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

- 49 -

--------------------------------------------------------------------------------

 

 

(c)     The Borrower agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

Section 2.11. Interest.

 

(a)     The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)     During the occurrence and continuance of an Event of Default, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender affected thereby” for reductions in interest rates), declare that (i) all
Loans shall bear interest at 2% plus the rate otherwise applicable to such Loans
as provided in the preceding paragraphs of this Section or (ii) in the case of
any other amount outstanding hereunder, such amount shall accrue at 2% plus the
rate otherwise applicable to such fee or other obligation as provided hereunder.

 

(d)     Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

- 50 -

--------------------------------------------------------------------------------

 

 

(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.12. Alternate Rate of Interest; Illegality.

 

(a)     If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(i)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

 

(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (iii) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and any such Eurodollar Borrowing shall be repaid on the last
day of the then current Interest Period applicable thereto, and (iv) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

(b)     If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers will upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrowers will also pay accrued
interest on the amount so prepaid or converted.

 

- 51 -

--------------------------------------------------------------------------------

 

 

Section 2.13. Increased Costs. (a) If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)     impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank, or
such other recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank, or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)     If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

- 52 -

--------------------------------------------------------------------------------

 

 

(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e)     No Lender shall charge any increased costs pursuant to this Section 2.13
to the Borrower unless such Lender has charged or shall charge similar increased
costs to similarly situated borrowers.

 

Section 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.07(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17 or Section 9.02(d), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

Section 2.15. Taxes.

 

(a)     Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

- 53 -

--------------------------------------------------------------------------------

 

 

(b)     Payment of Other Taxes by Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)     Evidence of Payment. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.15,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment, or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)     Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

- 54 -

--------------------------------------------------------------------------------

 

 

(f)     Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

- 55 -

--------------------------------------------------------------------------------

 

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)     in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4)     to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

- 56 -

--------------------------------------------------------------------------------

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)     Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations).

 

(i)     Defined Terms. For purposes of this Section 2.15, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

- 57 -

--------------------------------------------------------------------------------

 

 

Section 2.16. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

 

(a)     The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, reimbursement of LC Disbursements, or of
amounts payable under Sections 2.13, 2.14 or 2.15, or otherwise) prior to 2:00
p.m., Central time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 S. Dearborn Street, Floor L2, Chicago, IL 60603 except
payments to be made directly to the Issuing Bank as expressly provided herein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)     Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09), (ii) after an Event of Default has occurred and is
continuing or (iii) after the termination of the Revolving Commitments, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and the Issuing Bank from
the Borrower (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Revolving Loans ratably,
fourth, to prepay principal on the Revolving Loans and unreimbursed LC
Disbursements, fifth, to pay interest then due and payable on the Term Loans
ratably, sixth, to prepay principal on the Term Loans and to pay any amounts
owing in respect of Swap Agreement Obligations up to and including the amount
most recently provided to the Administrative Agent pursuant to Section 2.20,
ratably (with amounts allocated to the Term Loans of any Class applied to reduce
the subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to Section 2.08 in inverse order of maturity), seventh, to pay an
amount to the Administrative Agent equal to one hundred three percent (103%) of
the aggregate LC Exposure, to be held as cash collateral for such Obligations,
eighth, to the payment of any amounts owing in respect of Banking Services
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.20, and ninth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender from the
Borrower or any other Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless a
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(i) on the expiration date of the Interest Period applicable thereto, or (ii) in
the event, and only to the extent, that there are no outstanding ABR Loans of
the same Class and, in any such event, the Borrower shall pay the break funding
payment required in accordance with Section 2.14. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

- 58 -

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause seventh if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.

 

(c)     At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorize (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agree that all such amounts charged shall
constitute Loans, and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03 and (ii) the Administrative Agent to charge
any deposit account of Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

 

(d)     If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment or sale of a participation in any of
its Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

- 59 -

--------------------------------------------------------------------------------

 

 

(e)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower have made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank
the amount due. In such event, if the Borrower have not in fact made such
payment, then each of the Lenders or the Issuing Bank severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f)     If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in such order as may be determined by the Administrative Agent in its
discretion.

 

(g)     The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pay the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive Payment in Full at another time.

 

Section 2.17. Mitigation Obligations; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 2.13, or if the
Borrower are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or
Section 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

- 60 -

--------------------------------------------------------------------------------

 

 

(b)     If any Lender requests compensation under Section 2.13, or if the
Borrower are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender) pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.13 or 2.15) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Section 2.18. Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)     fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

 

(b)     such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure and, if applicable, Term
Commitment and Term Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder or under any other Loan Document; provided that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

- 61 -

--------------------------------------------------------------------------------

 

 

(c)     if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

 

(i)     all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the conditions set forth
in Section 4.02 are satisfied at the time of such reallocation (and, unless
Borrower shall have otherwise notified the Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments;

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower within one (1) Business Day following notice by
the Administrative Agent cash collateralize, for the benefit of the Issuing
Bank, Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)     if Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)     if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)     so long as such Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that the related exposure and such Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by Borrower in
accordance with Section 2.18(c)and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.18(c)(i) (and such Defaulting
Lender shall not participate therein).

 

- 62 -

--------------------------------------------------------------------------------

 

 

(e)     If (i) a Bankruptcy Event with respect to the Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with Borrower or such Lender, satisfactory to the
Issuing Bank to defease any risk to it in respect of such Lender hereunder.

 

(f)     In the event that each of the Administrative Agent, Borrower and the
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

Section 2.19. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.19 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.19 shall survive the termination of this Agreement.

 

Section 2.20. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining which tier of the
waterfall, contained in Section 2.16(b), in which such Banking Services
Obligations and/or Swap Agreement Obligations will be placed.

 

Section 2.21. Collateral. The Secured Obligations shall be secured by a first
priority (subject to Permitted Encumbrances) perfected security interests in and
Liens on (a) all of the assets of the Loan Parties, whether consisting of real,
personal, tangible or intangible property, including without limitation
assignments of Insurances and Earnings with respect to each Vessel, in each case
other than any Excluded Property, (b) any Blocked Account (as defined in the
Obligation Guaranty).  Reference is made to Section 5.13 for related terms and
conditions.

 

- 63 -

--------------------------------------------------------------------------------

 

 

Article III

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that (and where
applicable, agrees):

 

Section 3.01. Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.

 

Section 3.04. Financial Condition; No Material Adverse Change. No event, change
or condition has occurred that has had, or could reasonably be expected to have,
a Material Adverse Effect, since the Effective Date.

 

Section 3.05. Properties, etc..

 

(a)     As of the date of this Agreement, Schedule 3.05(a) sets forth the
address of each parcel of real property that is owned or leased by any Loan
Party. Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no default by any party to
any such lease or sublease exists. Each of the Loan Parties and each Subsidiary
has good and indefeasible title to, or valid leasehold interests in, all of its
real and personal property, free of all Liens other than those permitted by
Section 6.02.

 

- 64 -

--------------------------------------------------------------------------------

 

 

(b)     Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05(a), and
the use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’ rights thereto are not subject to any licensing agreement or
similar arrangement.

 

Section 3.06. Litigation and Environmental Matters.

 

(a)     There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Loan
Party, threatened against or affecting any Loan Party or any Subsidiary (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions.

 

(b)     Except for the Disclosed Matters, (i) on the Effective Date, no Loan
Party or any Subsidiary has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law (B) has become subject to
any Environmental Liability, (C) has received notice of any claim with respect
to any Environmental Liability or (D) knows of any basis for any Environmental
Liability.

 

(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

Section 3.07. Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

 

Section 3.08. Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

- 65 -

--------------------------------------------------------------------------------

 

 

Section 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. No tax liens
have been filed and no claims are being asserted with respect to any such taxes.

 

Section 3.10. ERISA. Neither the Borrower, any Subsidiaries nor any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any employee pension benefit plan, as defined in section 3(2) of ERISA, that
is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

 

Section 3.11. Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.

 

Section 3.12. Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness.

 

Section 3.13. Solvency. (a) As of the Effective Date and immediately after the
consummation of the Transactions to occur on the Effective Date, (i)  each Loan
Party is able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(ii) no Loan Party has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.

 

(b)     No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

 

- 66 -

--------------------------------------------------------------------------------

 

 

Section 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. Each Loan Party maintains, and Borrower has caused
each Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

Section 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name, of the Borrower and each Subsidiary and
the relationship to the Borrower of each Subsidiary, (b) a true and complete
listing of each class of each of the Borrower’s and each Subsidiary’s authorized
Equity Interests, of which all of such issued Equity Interests are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.15, and (c) the type of entity
of the Borrower and each Subsidiary. All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

 

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Security Trustee and/or the Administrative Agent, as applicable,
for the benefit of the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Security Trustee and/or
Administrative Agent, as applicable, pursuant to any applicable law and
(b) Liens perfected only by possession (including possession of any certificate
of title), to the extent the Security Trustee and/or Administrative Agent, as
applicable, has not obtained or does not maintain possession of such Collateral.

 

Section 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters. All payments due
from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Subsidiary.

 

Section 3.18. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

Section 3.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

 

- 67 -

--------------------------------------------------------------------------------

 

 

Section 3.20. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.

 

Section 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Affiliates and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Affiliates and their respective officers and
directors and, to the knowledge of such Loan Party, its employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) any Loan Party, any Affiliate or any of their
respective directors or officers, or (b) to the knowledge of any such Loan Party
or Affiliate, any employee or agent of such Loan Party or any Affiliate that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, Letter of Credit, use
of proceeds, Transaction or other transaction contemplated by this Agreement or
the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.

 

Section 3.22. Jones Act Compliance. Each Loan Party that is the owner of a
Vessel shall ensure it is in compliance with all citizenship requirements of the
Jones Act, except as would not reasonably be expected to result in a Material
Adverse Effect.

 

Article IV

Conditions

 

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied in form
and substance satisfactory to the Administrative Agent (or waived in accordance
with Section 9.02):

 

(a)     Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include fax or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and (ii) duly executed
copies of the Loan Documents and such other certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.08 payable to the order of each such requesting Lender and a written
opinion of the Loan Parties’ counsel, addressed to the Administrative Agent, the
Issuing Bank, and the Lenders in form and substance satisfactory to the
Administrative Agent, and including the Obligation Guaranty.

 

(b)     Montco Reorganization. The Bankruptcy Court shall have entered a final
order reasonably satisfactory to the Administrative Agent confirming a plan of
reorganization for Montco and all conditions to the effective date of such plan
of reorganization shall have been satisfied (or will be satisfied upon the
occurrence of the Effective Date) or waived.

 

- 68 -

--------------------------------------------------------------------------------

 

 

(c)     Projections. The Lenders shall have received satisfactory Projections
through 2019.

 

(d)     Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary or other certifying official, which shall
(A) certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title the of duly appointed and
incumbent officers of such Loan Party authorized to sign the Loan Documents to
which it is a party and, in the case of the Borrower, its Financial Officers and
bear the signatures of each such person that signs such Loan Documents, and
(C) contain appropriate attachments, including the certificate of formation,
articles or certificate of organization or incorporation of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, as applicable, certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its bylaws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization.

 

(e)     No Default Certificate. The Administrative Agent shall have received a
certificate, signed by an officer of the Borrower and each other Loan Party,
dated as of the Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
the Loan Documents are true and correct as of such date, and (iii) certifying as
to any other factual matters as may be reasonably requested by the
Administrative Agent.

 

(f)     [Intentionally Left Blank]

 

(g)     Reaffirmation and Exchange Agreement. The Administrative Agent shall
have received from Montco a certification of a true copy of the Reaffirmation
and Exchange Agreement, dated as of the Effective Date, among Montco, Montco
International, LLC, a Louisiana limited liability company, and Lee A. Orgeron in
form and substance satisfactory to the Administrative Agent.

 

(h)     Approvals. All governmental and third party approvals necessary in
connection with continuing operations of Borrower and the transactions
contemplated by this Agreement shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on the transactions
contemplated by this Agreement.

 

(i)     Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

 

- 69 -

--------------------------------------------------------------------------------

 

 

(j)     Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in the jurisdiction of organization of each Loan Party
and each jurisdiction where assets of the Loan Parties are located, and such
search shall reveal no Liens on any of the assets of the Loan Parties except for
liens permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a payoff letter or other documentation satisfactory to the
Administrative Agent.

 

(k)     Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower located at the Administrative
Agent (each, the “Funding Account”) to which the Administrative Agent or the
Lenders are authorized by the Borrower to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

 

(l)     Borrower Asset Contributions. The Administrative Agent shall have
received documentation of the contribution of assets to the Borrower or one of
the Loan Guarantors.

 

(m)     Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of the Borrower dated the Effective
Date in form and substance reasonably satisfactory to the Administrative Agent.

 

(n)     Pledged Equity Interests; Stock Powers; Pledged Notes. The
Administrative Agent shall have received, if applicable, (i) the certificates
representing the Equity Interests pledged pursuant to any Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to any Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(o)     Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.

 

(p)     Ship Mortgages; Vessels. The Security Trustee shall have received each
of the following in form and substance reasonably satisfactory to the Security
Trustee:

 

(A)     A Ship Mortgage covering each Vessel;

 

(B)     A General Assignment from each Loan Guarantor;

 

(C)     Evidence satisfactory to the Administrative Agent that the relevant
Vessel is beneficially owned by the relevant Borrower and registered in the name
of the relevant Borrower, including without limitation, the bill of sale,
provided that the Certificate of Documentation shall be provided as a condition
subsequent pursuant to Section 5.15;

 

- 70 -

--------------------------------------------------------------------------------

 

 

(D)     A vessel abstract from the NVDC reflecting no Liens thereon other than
in favor of the Administrative Agent or those ordered to be released pursuant to
the Bankruptcy Court order referenced in Section 4.01(b) above or otherwise
being released or satisfied on the Effective Date;

 

(E)     If applicable, except to the extent that such Vessel is out of service
or in lay-up, a Certificate of Financial Responsibility;

 

(F)     Except to the extent that such Vessel is out of service or in lay-up,
evidence that the Vessel is classed with the relevant IACS classification
society, free of all requirements and recommendations of the relevant
classification society affecting class;

 

(G)     If applicable, except to the extent that such Vessel is out of service
or in lay-up, the document of compliance issued in accordance with the ISM Code
to the person who is the operator of the relevant Vessel for purposes of the ISM
Code;

 

(H)     If applicable, except to the extent that such Vessel is out of service
or in lay-up, the safety management certificate in respect of the relevant
Vessel issued in accordance with the ISM Code; and

 

(I)     If applicable, except to the extent that such Vessel is out of service
or in lay-up, the international ship security certificate in respect of the
relevant Vessel issued under the ISPS Code.

 

(q)     Insurance. The Security Trustee shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Security Trustee and otherwise in compliance with the terms of Section 5.10 of
this Agreement, including all required certificates or endorsements.

 

(r)     Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable). The Borrower shall have executed the
Issuing Bank’s master agreement for the issuance of commercial Letters of
Credit.

 

(s)     USA PATRIOT Act, Etc. The Administrative Agent and Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

 

- 71 -

--------------------------------------------------------------------------------

 

 

(t)     Claims. There shall exist no claim, action, suit, investigation,
litigation, or proceeding, pending or threatened in any court or before any
arbitrator or governmental instrumentality which relates to (i) this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby
or (ii) except for claims, actions, suits, investigations, litigation or
proceedings (A) disclosed in a schedule to the Loan Documents or (B) otherwise
stayed by 11 U.S.C. § 362.

 

(u)     Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender, or their
respective counsel may have reasonably requested.

 

The Administrative Agent shall notify the Borrower, the Issuing Bank, and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Central time, on February 8,
2018 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew,
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)     The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

 

(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)     After giving effect to any Revolving Borrowing, or the issuance,
amendment, renewal or extension of such Letter of Credit, Availability shall not
be less than zero.

 

(d)     No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) or
(b) or (d) of this Section.

 

- 72 -

--------------------------------------------------------------------------------

 

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) or (d) of this Section, unless otherwise directed by the
Required Lenders, the Administrative Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue, amend, renew or extend, or cause to be issued, amended, renewed or
extended, any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing, amending, renewing or extending, or causing the issuance, amendment,
renewal or extension of, any such Letter of Credit is in the best interests of
the Lenders.

 

Article V

Affirmative Covenants

 

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 5.01. Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

 

(a)      within one hundred and twenty (120) days after the end of each fiscal
year of Borrower, its audited consolidated, and unaudited consolidating, balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification, commentary or exception, and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)     within sixty (60) days after the end of each fiscal quarter of Borrower,
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of Borrower as presenting fairly in all
material respects the financial condition and results of operations of Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)     concurrently with any delivery of financial statements under clause (a)
or (b) above (collectively or individually, as the context requires, the
“Financial Statements”), a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit D (i) certifying, in the case of the Financial
Statements delivered under clause (b) above, as presenting fairly in all
material respects the financial condition and results of operations of Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes,(ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 2.09(c) and Section
6.12 and (iv) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 4.01(c) and, if any such change has occurred, specifying the effect of
such change on the Financial Statements accompanying such certificate;

 

- 73 -

--------------------------------------------------------------------------------

 

 

(d)     (i) commencing within 30 days preceding April 30, 2018, (x) Appraisals
and survey reports by an appraiser selected by the Agent based on complete
physical inspections regarding Vessels to be identified by Agent in consultation
with Borrower representing each class and at least half of the fair market value
of all Mortgage Vessels and (y) desktop Appraisals by an appraiser selected by
the Agent regarding all Vessels not appraised pursuant to the preceding clause
(x); (ii) within 30 days preceding and on or before each anniversary of April
30, 2018, (x) Appraisals and survey reports by an appraiser selected by the
Agent based on complete physical inspections regarding all Vessels for which
appraisals and survey reports were not delivered on or about the then-prior
April 30 and (y) desktop Appraisals by an appraiser selected by the Agent
regarding all Vessels for which physical inspections are not required for such
year; provided that if the Borrower disagrees with the results of any such
Appraisal, the Borrower may obtain a second Appraisal from a second appraiser,
and, subject to the following proviso, the appraised value shall be deemed to be
the average of such two appraisals; provided further that if the result of such
second Appraisal is more than 10% different than the result of such first
Appraisal, then either the Agent or the Borrower may request a third Appraisal
from Dufour, Laskay & Strouse, Inc., and the appraised value shall be deemed to
be the average of such three Appraisals.

 

(e)     as soon as available, but in any event within thirty (30) days after the
beginning of each fiscal year of the Borrower, a copy of the budget (including
projected consolidated revenues and operating expenses) of the Borrower for each
month of such fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;

 

(f)     if requested by the Administrative Agent, copies of each other report
submitted to the Borrower or any other Loan Party by independent accountants in
connection with any annual, interim or special audit made by them of the books
of such Borrower or any other Loan Party;

 

(g)     promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
Borrower or any ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that Borrower
or any ERISA Affiliate may request with respect to any Multiemployer Plan;
provided that if the Borrower or any ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower or the applicable ERISA Affiliate shall
promptly make a request for such documents and notices from such administrator
or sponsor and shall provide copies of such documents and notices promptly after
receipt thereof;

 

- 74 -

--------------------------------------------------------------------------------

 

 

(h)     Within ten (10) days following the end of each Month, a report regarding
vessels deactivated or laid up during such month; and

 

(i)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

 

(a)     the occurrence of any Default;

 

(b)     receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
or any Subsidiary that (i) seeks damages in excess of $1,000,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under,
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party in
excess of $1,000,000 in respect of any tax, fee, assessment, or other
governmental charge, or (vii) involves any product recall;

 

(c)     any Lien (other than Permitted Encumbrances or other Liens permitted
hereby) or claim made or asserted against any of the Collateral;

 

(d)     any loss, damage, or destruction to the Collateral in the amount of
$500,000 or more, whether or not covered by insurance;

 

(e)     within three (3) Business Days of receipt thereof, any and all default
notices received under or with respect to any agreements relating to the Vessels
which could reasonably be expected to materially interfere with the continued
operation of the Vessels;

 

(f)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $1,000,000;

 

(g)     within two (2) Business Days after the occurrence thereof, any Loan
Party entering into a Swap Agreement or an amendment to a Swap Agreement,
together with copies of all agreements evidencing such Swap Agreement or
amendment

 

(h)     any Major Casualty;

 

(i)     any occurrence as a result of which a Vessel has become or is, by the
passing of time or otherwise, likely to become a Total Loss;

 

(j)     any withdrawal of class or threat or notice of withdrawal of class by a
classification society;

 

- 75 -

--------------------------------------------------------------------------------

 

 

(k)     any arrest or attachment of a Vessel, or any requisition of that Vessel
for hire;

 

(l)     any claim in relation to a Vessel that exceeds or would reasonably be
expected to exceed $1,000,000;

 

(m)     any material claim for Environmental Liability made against a Loan Party
or in connection with a Vessel owned by it, or any material Environmental
Incident;

 

(n)     any legal or administrative action taken by any Sanctions Authority
against or affecting any Vessel;

 

(o)     any material claim for breach of the ISM Code or the ISPS Code being
made against any Loan Party, an Approved Manager or otherwise in each case in
connection with a Vessel; or

 

(p)     any other matter, event or incident, actual or threatened, the effect of
which will or could reasonably be expected to lead to the ISM Code or the ISPS
Code, to the extent applicable, not being complied with; and

 

(q)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each such notice shall include the details of the event or development requiring
such notice and, to the extent not prohibited by any Requirement of Law, any
action taken or a discussion of proposed to be taken with respect thereto.

 

Section 5.03. Existence; Conduct of Business. Each Loan Party will, and Borrower
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and,
except as would not reasonably be expected to result in a Material Adverse
Effect, the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

 

Section 5.04. Performance of Obligations. Each Loan Party will, and Borrower
will cause each Subsidiary to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; provided, however, that each Loan Party will, and will cause
each Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions. Each Loan Party will, and Borrower
will cause each Subsidiary to, use of commercially reasonable efforts to cause
each Vessel owner to perform charter contracts with respect to the applicable
Vessel, except to the extent any nonperformance could not reasonably be expected
to result in a material adverse effect.

 

- 76 -

--------------------------------------------------------------------------------

 

 

Section 5.05. Maintenance of Properties. Each Loan Party will keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except Vessels to the extent that
they are not in service or in lay-up. Except as could not reasonably be expected
to result in a material adverse effect, each Loan Party shall make and maintain
each Vessel that is in service and not in lay-up in accordance with industry
standards and in good running order and repair, so that each such Vessel will be
tight, staunch, strong, and well and sufficiently tackled, appareled, furnished,
equipped, and exercise due diligence to keep such Vessels in every respect
seaworthy. While a Vessel is not in service or is in lay-up, the Loan Parties
will maintain such Vessel in a reasonably prudent manner consistent with
industry practice for Vessels in similar lay-up.

 

Section 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
Borrower will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties,
conduct at the Loan Party’s premises field examinations of the Loan Party’s
assets, liabilities, books and records, including examining and making extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested. The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent and the Lenders. The Loan Parties
shall be responsible for the costs of expenses of up to one such visit of the
Borrower’s offices and one such visit of each Vessel during any 12 month period;
provided, the Loan Parties shall be responsible for the costs and expenses of
all visits and inspections while an Event of Default has occurred and is
continuing.

 

Section 5.07. Compliance with Laws and Material Contractual Obligations. Except
as could not reasonably be expected to result in a material adverse effect, each
Loan Party will (i) comply with each Requirement of Law applicable to it or its
property (including without limitation ERISA, Environmental Laws, the ISM Code,
the ISPS Code, citizenship requirements of the Jones Act and all other laws
relating to the ownership, employment, operation and management of any Vessel
owned by it) and (ii) use commercially reasonable efforts to perform in all
material respects its obligations under material agreements to which it is a
party, except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. No Loan Party shall operate a
Vessel in any manner (1) carrying illicit, prohibited or contraband goods, or
(2) in a way which makes it liable to be condemned by a prize court or
destroyed, seized or confiscated by any governmental entity. No Loan Party shall
not cause or permit a Vessel to enter or trade to any zone which is declared a
war zone by any government or by such Vessel’s war risks insurers unless the
prior written consent of the Administrative Agent has been given and any
special, additional or modified insurance cover which the Administrative Agent
may require has been effected at the Loan Parties’ expense. The Loan Parties
shall use commercially reasonable efforts to procure that each charterparty in
respect of any Vessel contain, for the benefit of its owner, language which
gives effect to the provisions of this Section 5.07 and which permits refusal of
employment or voyage orders if compliance would result in a breach of Sanctions.

 

- 77 -

--------------------------------------------------------------------------------

 

 

Section 5.08. Use of Proceeds.

 

(a)     Borrower shall use the proceeds of the Revolving Loans only for or in
connection with (a) repayment in full of the Chase DIP Facility, including all
Secured Obligations (as defined therein) and (b)  working capital or general
corporate purposes and capital commitments of the Borrower and its Subsidiaries.

 

(b)     The deemed drawing of Term Loans in the full amount of each Lender’s
Commitment on the Effective Date shall be deemed to have Paid in Full all
obligations owing and due under the Existing Chase Facility by each Loan Party
(as defined in the Existing Chase Facility) other than ORE, it being understood
that Borrower shall have no liability for any obligations, including but not
limited to ORE’s obligations, that may exist or arise under the Existing Chase
Facility.

 

(c)     The Borrower shall not use, and the Borrower shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X (b) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (c) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
(d) to the extent that such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or, to the extent not inconsistent with United States law, the European
Union, or (e) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. Letters of Credit will be issued only to support
working capital purposes of Borrower and its Subsidiaries.

 

Section 5.09. Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.09; provided that, with respect to the Projections, the Borrower will
cause the Projections to be prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

- 78 -

--------------------------------------------------------------------------------

 

 

Section 5.10. Insurance.

 

(a)     Each Loan Party will, and Borrower will cause each Subsidiary to,
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (i) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; general liability; excess liability; and protection and indemnity)
and such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (ii) all insurance required pursuant to the Collateral
Documents. The Borrower will furnish to the Lenders, upon request of the
Security Trustee, but no less frequently than annually, information in
reasonable detail as to the insurance so maintained, including evidence
satisfactory to the Administrative Agent it is named as the additional insured
or loss payee, as applicable, with respect to each policy. With respect to
Vessels constituting Collateral, such insurance shall be in a coverage amount of
at least the greater of (i) 120% of the outstanding amount of all Loans and
unused Commitments and (ii) 110% of the appraised fair market value of such
Vessels), and shall include H&M, war risks (including London Blocking & Trapping
Addendum or similar), P&I (including liability for oil pollution), and increased
value coverages. The loss payable clause to refer to a major casualty amount of
$1.0 million. Oil pollution risk shall be in insured in an amount equal to
highest level of cover from time to time available under basic protection and
indemnity club entry and in the international marine insurance market (in the
case of oil pollution liability risks, currently US$1,000,000,000). The Borrower
will furnish to the Lenders, upon request of the Security Trustee, but no less
frequently than annually, information in reasonable detail as to the insurance
so maintained. Policies shall be issued through brokers and by insurance
companies and/or underwriters approved by the Administrative Agent in its
reasonable discretion or, in the case of war risks and protection and indemnity
risks, in approved war risks and protection and indemnity risks associations
that are members of the International Group of P&I Clubs, such approval not to
be unreasonably withheld.

 

(b)     Each insurance policy regarding a Vessel shall:

 

(i)     name the applicable Vessel owner as the sole assured, limiting the
interest of any other named assured as noted:

 

(A)     in respect of any obligatory Insurances for hull and machinery and war
risks;

 

(1)     to any provable out-of-pocket expenses that it has incurred and which
form part of any recoverable claim on underwriters; and

 

- 79 -

--------------------------------------------------------------------------------

 

 

(2)     to any third party liability claims where cover for such claims is
provided by the policy (and then only in respect of discharge of any claims made
against it); and

 

(B)     in respect of any obligatory Insurances for protection and indemnity
risks, to any recoveries it is entitled to make by way of reimbursement
following discharge of any third party liability claims made specifically
against it;

 

and every other named assured has undertaken in writing to the Security Trustee
(in such form as it requires) that any deductible shall be apportioned between
the Vessel owner and every other named assured in proportion to the aggregate
claims made or paid by each of them and that it shall do all things necessary
and provide all documents, evidence and information to enable the Security
Trustee to collect or recover any moneys which at any time become payable in
respect of the obligatory Insurances;

 

(ii)     name (or be amended to name) the Security Trustee as additional named
assured for its rights and interests, warranted no operational interest and with
full waiver of rights of subrogation against the Security Trustee, but without
the Security Trustee thereby being liable to pay (but having the right to pay)
premiums, calls or other assessments in respect of such insurance;

 

(iii)     name the Security Trustee as mortgagee and loss payee with such
directions for payment as the Security Trustee may specify;

 

(iv)     provide that all payments by or on behalf of the insurers under the
obligatory Insurances to the Security Trustee shall be made without set-off,
counterclaim or deductions or condition whatsoever;

 

(v)     provide that the obligatory Insurances shall be primary without right of
contribution from other Insurances which may be carried by the Security Trustee
or any other Secured Party; and

 

(vi)     provide that the Security Trustee may make proof of loss if the Vessel
owner fails to do so.

 

(c)     Borrower shall, (i) at least 21 days before the expiry of any obligatory
insurance, notify the Security Trustee of the brokers (or other insurers) and
any protection and indemnity or war risks association through or with whom
Borrower proposes to renew that obligatory insurance and of the proposed terms
of renewal, which shall be satisfactory to the Security Trustee in its
reasonable discretion; (ii) at least 14 days before the expiry of any obligatory
insurance, renew that obligatory insurance in accordance with the Security
Trustee’s approval pursuant to clause (i); and (iii) procure that the approved
brokers and/or the war risks and protection and indemnity associations with
which such a renewal is effected shall promptly after the renewal notify the
Security Trustee in writing of the terms and conditions of the renewal.

 

- 80 -

--------------------------------------------------------------------------------

 

 

(d)     Each Loan Party shall ensure that all approved brokers provide the
Security Trustee with pro forma copies of all policies relating to the
obligatory Insurances which they are to effect or renew and of a letter or
letters of undertaking in a form reasonably acceptable to the Security Trustee
and including undertakings by the approved brokers that (i) they will have
endorsed on each policy, immediately upon issue, a loss payable clause and a
notice of assignment in accordance with the requirements of the General
Assignment for the applicable Vessel; (ii) they will hold such policies, and the
benefit of such Insurances, to the order of the Security Trustee in accordance
with the said loss payable clause; (iii) they will advise the Security Trustee
immediately of any material change to the terms of the obligatory Insurances or
if they cease to act as brokers; (iv) they will notify the Security Trustee, not
less than 14 days before the expiry of the obligatory Insurances, in the event
of their not having received notice of renewal instructions from the Borrower or
its agents and, in the event of their receiving instructions to renew, they will
promptly notify the Security Trustee of the terms of the instructions; and (v)
they will not set off against any sum recoverable in respect of a claim relating
to the Vessel owned by that Vessel owner under such obligatory Insurances any
premiums or other amounts due to them or any other person whether in respect of
that Vessel or otherwise, they waive any lien on the policies, or any sums
received under them, which they might have in respect of such premiums or other
amounts, and they will not cancel such obligatory Insurances by reason of non
payment of such premiums or other amounts, and will arrange for a separate
policy to be issued in respect of that Vessel forthwith upon being so requested
by the Security Trustee.

 

(e)     Borrower shall ensure that any protection and indemnity and/or war risks
associations in which a Vessel is entered provides the Security Trustee with (i)
a certified copy of the certificate of entry for that Vessel; (ii) a letter or
letters of undertaking in such form as may be reasonably required by the
Security Trustee; and (iii) a certified copy of each certificate of financial
responsibility for pollution by oil or other Environmentally Sensitive Material
issued by the relevant certifying authority in relation to the Vessel.

 

(f)     Borrower shall ensure that all policies relating to obligatory
Insurances are deposited with the approved brokers through which the Insurances
are effected or renewed.

 

(g)     Borrower shall punctually pay all premiums or other sums payable in
respect of the obligatory Insurances and produce all relevant receipts when so
required by the Security Trustee.

 

(h)     Borrower shall ensure that any guarantees required by a protection and
indemnity or war risks association are promptly issued and remain in full force
and effect.

 

(i)     No Loan Party shall do nor omit to do (nor permit to be done or not to
be done) any act or thing which would or might render any obligatory insurance
invalid, void, voidable or unenforceable or render any sum payable under an
obligatory insurance repayable in whole or in part; and, in particular:

 

(i)     each Loan Party shall take all necessary action and comply with all
requirements which may from time to time be applicable to the obligatory
Insurances, and ensure that the obligatory Insurances are not made subject to
any exclusions or qualifications to which the Security Trustee has not given its
prior approval;

 

- 81 -

--------------------------------------------------------------------------------

 

 

(ii)     no Loan Party shall make any changes relating to the classification or
classification society or manager or operator of a Vessel unless approved by the
underwriters of the obligatory Insurances; and

 

(iii)     no Loan Party shall employ a Vessel, nor allow it to be employed,
otherwise than in conformity with the terms and conditions of the obligatory
Insurances, without first obtaining the consent of the insurers and complying
with any requirements (as to extra premium or otherwise) which the insurers
specify

 

(j)     No Loan Party shall either make or agree to any alteration to the terms
of any obligatory insurance nor waive any right relating to any obligatory
insurance.

 

(k)     No Loan Party shall settle, compromise or abandon any claim under any
obligatory insurance for Total Loss without the consent of the Security Trustee,
and if so requested by the Security Trustee, shall do all things necessary and
provide all documents, evidence and information to enable the Security Trustee
to collect or recover any moneys which at any time become payable in respect of
the obligatory Insurances.

 

(l)     Each Loan Party shall provide the Security Trustee, at the time of each
such communication, copies of all written communications between that Loan Party
and (i) the approved brokers; (ii) the approved protection and indemnity and/or
war risks associations; and (iii) the approved insurance companies and/or
underwriters, which relate directly or indirectly to (1) that Loan Party’s
obligations relating to the obligatory Insurances including, without limitation,
all requisite declarations and payments of additional premiums or calls; and (2)
any credit arrangements made between that Loan Party and any of the foregoing
persons relating wholly or partly to the effecting or maintenance of the
obligatory Insurances.

 

(m)     Each Loan Party shall promptly provide the Security Trustee (or any
persons which it may designate) with any information which the Security Trustee
(or any such designated person), acting on the instructions of the Required
Lenders, requests for the purpose of (i) obtaining or preparing any report from
an independent marine insurance broker as to the adequacy of the obligatory
Insurances effected or proposed to be effected, which may be obtained by the
Security Trustee on the Effective Date and at any time there has been a material
alteration to the terms of the Insurances; and (ii) effecting, maintaining or
renewing any such Insurances as are referred to in this Section 5.10 or dealing
with or considering any matters relating to any such Insurances. Any Loan
Parties shall, forthwith upon demand, indemnify the Security Trustee in respect
of all fees and other expenses incurred by or for the account of the Security
Trustee in connection with any such report as is referred to in this clause (m).

 

(n)     Should the Loan Parties fail to comply with this Section 5.10, the
Security Trustee may effect, maintain and renew the insurance required hereby on
such terms, through such insurers and generally in such manner as the Security
Trustee may from time to time consider appropriate and the Loan Parties, jointly
and severally, shall upon demand fully indemnify the Security Trustee in respect
of all premiums and other reasonable expenses which are incurred in connection
with or with a view to effecting, maintaining or renewing any such insurance or
dealing with, or considering, any matter arising out of any such insurance.

 

- 82 -

--------------------------------------------------------------------------------

 

 

(o)     The Security Trustee may and, on instruction of the Required Lenders,
shall review, at the reasonable expense of the Borrower, the requirements of
this Section 5.10 from time to time in order to take account of any changes in
circumstances after the Effective Date which are, in the reasonable opinion of
the Security Trustee or the Required Lenders, significant and capable of
affecting the Security Parties or a Vessel and its insurance (including, without
limitation, changes in the availability or the cost of insurance coverage or the
risks to which the relevant Security Party may be subject).

 

(p)     The Security Trustee shall notify the Borrower and the Guarantors of any
proposed modification under the foregoing clause (o) to the requirements of this
Section 5.10 which the Security Trustee may or, on instruction of the Required
Lenders, shall require in the circumstances and such modification shall take
effect on and from the date it is notified in writing to the Borrower as an
amendment to this Section 5.10 and shall bind the Borrower and the Guarantors
accordingly.

 

(q)     The Security Trustee shall be entitled (without prejudice to or
limitation of any other rights which it may have or acquire under any Loan
Document) to require a Vessel to remain at any safe port or to proceed to and
remain at any safe port designated by the Security Trustee until any amendments
to the terms of the obligatory Insurances and any operational changes, in either
case required as a result of a notice served under clause (q), are effected.

 

(r)     All sums paid under the Vessel insurance policies to anyone other than
the Security Trustee shall be applied in repairing the damage and/or in
discharging the liability in respect of which they have been paid except to the
extent that the repairs have already been paid for and/or the liability already
discharged.

 

(s)     If any Loan Party fails to maintain the Insurances in compliance with
this Agreement, the Security Trustee may, but shall not be obliged to, effect
and maintain insurance satisfactory to it or otherwise remedy such failure in
such manner as the Security Trustee reasonably considers appropriate. Any sums
so expended by it will immediately become due and payable by the Loan Parties
together with interest thereon at the applicable rate in effect with respect to
Revolving Loans from the date of expenditure by it up to the date of
reimbursement.

 

Section 5.11. Casualty and Condemnation. The Borrower (a) will furnish to the
Security Trustee and the Lenders prompt written notice of any casualty or other
insured damage to any material portion of the Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding and (b) will ensure that the Net Proceeds of any such
event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

- 83 -

--------------------------------------------------------------------------------

 

 

Section 5.12. Depository Banks. The Loan Parties will maintain the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business. All deposit
accounts, other than any Excluded Accounts, shall be subject to a perfected
security interest in favor of the Administrative Agent pursuant to an account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent.

 

Section 5.13. Additional Collateral; Further Assurances.

 

(a)     Subject to applicable Requirements of Law, each Loan Party will cause
each of its domestic Subsidiaries formed or acquired after the date of this
Agreement to become a Loan Party by executing a Joinder Agreement. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Security Trustee and/or the Administrative Agent, as
applicable, for the benefit of the Secured Parties, in any property of such Loan
Party which constitutes Collateral, including any parcel of real property
located in the U.S. owned by any Loan Party.

 

(b)     Each Loan Party will cause 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent for the benefit of
the Administrative Agent and the other Secured Parties, pursuant to the terms
and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.

 

(c)     Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.

 

(d)     If any Vessel or other material asset (including any real property or
improvements thereto or any interest therein) are acquired by any Loan Party
after the Effective Date (other than assets constituting Collateral under a
Security Agreement that become subject to the Lien under a Security Agreement
upon acquisition thereof), the Borrower will promptly (i) notify the Security
Trustee and the Lenders thereof, and cause such assets to be subjected to a Lien
securing the Secured Obligations and (ii) take, and cause each applicable Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Security Trustee to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Loan Parties.
Concurrently with any Loan Party’s acquisition of a Vessel, such Loan Party
shall deliver to the Security Trustee, each of the following in form and
substance reasonably satisfactory to the Security Trustee:

 

(A)     A Ship Mortgage on such Vessel;

 

- 84 -

--------------------------------------------------------------------------------

 

 

(B)     A General Assignment from the relevant Loan Party;

 

(C)     The Certificate of Documentation and any further evidence as shall be
required by the Security Trustee that the relevant Vessel is beneficially owned
by the relevant Borrower and registered in the name of the relevant Borrower,
including without limitation, the bill of sale, the protocol of delivery and
acceptance, the builder’s certificate, the certificate of non-registration and
the certificate of freedom from encumbrances other than the Ship Mortgage;

 

(D)     A vessel abstract from the NVDC reflecting no Liens thereon other than
in favor of the Security Trustee or those being released or satisfied on the
Effective Date;

 

(E)     If applicable, a Certificate of Financial Responsibility;

 

(F)     For each Vessel that is classed, evidence that the Vessel is classed
with the relevant IACS classification society, free of all requirements and
recommendations of the relevant classification society affecting class;

 

(G)     If applicable, the document of compliance issued in accordance with the
ISM Code to the person who is the operator of the relevant Vessel for purposes
of the ISM Code;

 

(H)     If applicable, the safety management certificate in respect of the
relevant Vessel issued in accordance with the ISM Code; and

 

(I)     If applicable, the international ship security certificate in respect of
the relevant Vessel issued under the ISPS Code.

 

Section 5.14. Vessel Covenants.

 

(a)     Vessel’s name and registration. Each Loan Party shall (i) keep the
Vessel owned by it registered in its name under the law of the U.S.; (ii) not
do, omit to do or allow to be done anything as a result of which such
registration might be cancelled or imperiled; and (iii) not change the name or
port of registry on which such Vessel was registered when it became subject to a
Ship Mortgage.

 

(b)     Repair and classification. Each Loan Party shall keep the Vessel owned
by it, except to the extent that such Vessel is out of service or in lay-up,:

 

(i)     in a condition and state of repair consistent with Section 5.05 hereof;

 

(ii)     to the extent that such Vessel is classed, so as to maintain the
highest class for that Vessel with the Classification Society, free of material
overdue recommendations and adverse notations; and

 

- 85 -

--------------------------------------------------------------------------------

 

 

(iii)     so as to comply with all laws and regulations applicable to vessels
registered under the law of the U.S. or to vessels trading to any jurisdiction
to which that Vessel may trade from time to time, including but not limited to
the ISM Code and the ISPS Code.

 

(c)     The Loan Parties shall cause each Vessel, except to the extent that such
Vessel is out of service or in lay-up, to maintain any certificates or approvals
required by any applicable Legal Requirements.

 

(d)     Classification Society instructions and undertaking. To the extent any
Vessel is classed, each Loan Party shall instruct the Classification Society,
referred to in clause (b) (and use best efforts to procure that the
Classification Society undertakes with the Security Trustee):

 

(i)     to send to the Security Trustee, following receipt of a written request
from the Security Trustee, certified true copies of all original class records
held by the Classification Society in relation to that Loan Party’s Vessel;

 

(ii)     to allow the Security Trustee (or its agents), at any time and from
time to time, to inspect the original class and related records of that Loan
Party and the Vessel owned by it either (i) electronically (through the
Classification Society directly or by way of indirect access via the Borrower’s
account manager and designating the Security Trustee as a user or administrator
of the system under its account) or (ii) in person at the offices of the
Classification Society, and to take copies of them electronically or otherwise;

 

(iii)     to notify the Security Trustee immediately in writing if the
Classification Society:

 

(A)     receives notification from that Loan Party or any other person that that
Vessel’s Classification Society is to be changed; or

 

(B)     becomes aware of any facts or matters which may result in or have
resulted in a condition of class or a recommendation, or a change, suspension,
discontinuance, withdrawal or expiry of that Vessel’s class under the rules or
terms and conditions of that Loan Party’s or that Vessel’s membership of the
Classification Society;

 

(iv)     following receipt of a written request from the Security Trustee:

 

(A)     to confirm that that Loan Party is not in default of any of its
contractual obligations or liabilities to the Classification Society and,
without limiting the foregoing, that it has paid in full all fees or other
charges due and payable to the Classification Society; or

 

(B)     if that Loan Party is in default of any of its contractual obligations
or liabilities to the Classification Society, to specify to the Security Trustee
in reasonable detail the facts and circumstances of such default, the
consequences of such default, and any remedy period agreed or allowed by the
Classification Society.

 

- 86 -

--------------------------------------------------------------------------------

 

 

(e)     Prevention of and release from arrest. Each Loan Party shall promptly
discharge:

 

(i)     all liabilities which give or may give rise to maritime or possessory
liens on or claims enforceable against the Vessel owned by it, or the
Insurances;

 

(ii)     all taxes, dues and other amounts charged in respect of the Vessel
owned by it, or the Insurances; and

 

(iii)     all other accounts payable whatsoever in respect of the Vessel owned
by it, or the Insurances,

 

and, forthwith upon receiving notice of the arrest of the Vessel owned by it, or
of its detention in exercise or purported exercise of any lien or claim, that
Loan Party shall procure its release by providing bail or otherwise as the
circumstances may require.

 

(f)     Copies of Charters; Charter Assignment. Each Loan Party shall:

 

(i)     within ten (10) days following the end of each month, notify the
Administrative Agent of each Charter of a Vessel during such month; and

 

(ii)     promptly following request by the Administrative Agent, (1) furnish to
the Administrative Agent a true and complete copy of any Charter for a Vessel,
all other documents related thereto and a true and complete copy of each
material amendment or other modification thereof, and (2) in respect of any
Charter (other than a Charter relating to participation in a vessel pool),
execute and deliver to the Security Trustee an assignment of such Charter in
form reasonably acceptable to the Security Trustee and use reasonable commercial
efforts to cause the charterer to execute and deliver to the Security Trustee a
consent and acknowledgement to such assignment in the form required thereby.

 

(g)     Notice of Mortgage. Each Loan Party shall keep the applicable Ship
Mortgage recorded against each Vessel owned by it as a valid first preferred
mortgage, carry on board each Vessel a certified copy of the Mortgage and place
and maintain in a conspicuous place in the navigation room and the Master’s
cabin of each Vessel a framed printed notice stating that such Vessel is
mortgaged to the Security Trustee.

 

(h)     Green Passport. A document listing all potentially hazardous materials
on board each Vessel or other equivalent document acceptable to the
Administrative Agent shall be available for each Vessel, to the extent required
by applicable law or regulation.

 

(i)     ISPS Code. Each Loan Party shall comply with the ISPS Code and in
particular, without limitation, shall, except to the extent that such Vessel is
out of service or in lay-up if applicable, :

 

- 87 -

--------------------------------------------------------------------------------

 

 

(i)     procure that each Vessel owned by it and the company responsible for
that Vessel’s compliance with the ISPS Code comply with the ISPS Code; and

 

(ii)     maintain for each Vessel an ISSC; and

 

(iii)     notify the Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the ISSC.

 

Section 5.15.      Post-Closing Matters. Borrower will deliver or perform or
cause to be delivered or performed, as applicable, the covenants set forth in
this Section 5.15. To any extent that performance contemplated by this Section
5.15 is required pursuant to other terms of the Loan Documents, it shall not
constitute a Default or Event of Default that such performance remains
unperformed before the date required pursuant to this Section 5.15.

 

(a)     On or before the date that is 30 days after the Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion), the
Administrative Agent shall have received a Deposit Account Control Agreement (as
defined in the Security Agreement) executed by all parties thereto with respect
to each “deposit account” (as defined in the Uniform Commercial Code, as in
effect from time to time, of the State of New York) of each Loan Party, in each
case in form and substance reasonably satisfactory to the Administrative Agent;
provided that, with respect to deposit accounts at JPMorgan Chase Bank, N.A., a
Deposit Account Control Agreement shall not be required until, if later, three
Business Days following the Agent’s submission to the Borrower of a Deposit
Account Control Agreement, in form and substance reasonably satisfactory to the
Administrative Agent and Borrower, for execution.

 

(b)     On or before the date that is 14 days after the Effective Date (such
period to be tolled for any days during which the NVDC is closed or its services
are otherwise curtailed due to a general shutdown of non-essential offices of
the United States federal government) (or such later date as the Administrative
Agent may agree in its sole discretion), the Security Trustee shall have
received, with respect to each Vessel:

 

(i)     the Certificate of Documentation and any further evidence as shall be
required by the Administrative Agent that the Vessel is beneficially owned by
the relevant Borrower and registered in the name of the relevant Borrower; and

 

(ii)     a vessel abstract from the NVDC reflecting no Liens thereon other than
the relevant Mortgage and those ordered to be released pursuant to the
Bankruptcy Court order referenced in Section 4.01(b).

 

(c)     On or before the date that is 90 days after the Effective Date (such
period to be tolled during any days during which the NVDC is closed or its
services are otherwise curtailed due to a general shutdown of non-essential
offices of the United States federal government) (or such later date as the
Administrative Agent may agree in its sole discretion), the Security Trustee
shall have received, with respect to each Vessel, a vessel abstract from the
NVDC reflecting no Liens thereon other than the relevant Mortgage.

 

- 88 -

--------------------------------------------------------------------------------

 

 

Article VI

Negative Covenants

 

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 6.01. Indebtedness. No Loan Party will create, incur, assume or suffer
to exist any Indebtedness, except:

 

(a)     the Secured Obligations;

 

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals, refinancings and replacements of any such
Indebtedness in accordance with clause (f) hereof;

 

(c)     Indebtedness of Borrower to any Subsidiary and of any Subsidiary to
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to Borrower or any other Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

(d)     Guarantees by Borrower of Indebtedness of any Subsidiary or by any
Subsidiary of Indebtedness of Borrower or any other Subsidiary, provided that
(i) the Indebtedness so other Loan Party, provided that the Indebtedness so
Guaranteed is permitted by this Section 6.01, and (ii) Guarantees by Borrower or
any other Loan Party of Indebtedness of any Subsidiary that is not a Loan Party
shall be subject to Section 6.04 and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

 

(e)     Indebtedness of any Loan Party incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) below; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) together with any Refinance Indebtedness in respect thereof
permitted by clause (f) below, shall not exceed $2,000,000 at any time
outstanding;

 

(f)     Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), and (i) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness, (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;

 

- 89 -

--------------------------------------------------------------------------------

 

 

(g)     Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(h)     Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations and letters of credit
in connection with similar obligations, in each case provided in the ordinary
course of business; and

 

(i)     Indebtedness owed to any Person providing (or any Person who provides
financing for) property, casualty, liability, or other insurance to any Loan
Party, so long as the amount of such Indebtedness is not in excess of the amount
of the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance;

 

(j)     Unsecured Indebtedness owed to the Borrower by the holders of the
Borrower’s Equity related to unfunded capital calls as described in the
organizational documents of the Borrower; provided such Indebtedness is
subordinated to the Secured Obligations on terms and conditions acceptable to
the Agent and the Required Lenders;

 

(k)     Unsecured Indebtedness owed to the Borrower by the holders of the
Borrower’s Equity or any Affiliates thereof that provides for interest to be
paid only in kind; provided that (i) in the event the Borrower makes any
distributions to such holders of the Borrower’s Equity such distributions may be
used by such holders to pay interest and principal related to such Indebtedness,
(ii) such Indebtedness matures at least six (6) months after the Maturity Date
and (iii) such Indebtedness is subordinated to the Secured Obligations on terms
and conditions acceptable to the Agent and the Required Lenders.

 

(l)     Indebtedness representing deferred compensation or similar obligations
to employees of Borrower and its Subsidiaries incurred in the ordinary course of
business

 

(m)     Indebtedness in respect of Hedge Agreements entered into not for
speculative purposes;

 

- 90 -

--------------------------------------------------------------------------------

 

 

(n)     other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Borrowers’ Subsidiaries permitted by
this clause (j) shall not exceed $1,000,000 at any time outstanding.

 

Section 6.02. Liens. No Loan Party will create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including Accounts) or rights in respect
of any thereof, except:

 

(a)     Liens created pursuant to any Loan Document;

 

(b)     Permitted Encumbrances;

 

(c)     any Lien on any property or asset of any Loan Party existing on the date
hereof and set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of such Loan Party or any other Loan Party
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(d)     Liens on Property acquired by the Borrower securing Indebtedness
permitted under Section 6.01(e);

 

(e)     any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(f)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon; and

 

(g)     Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06.

 

(h)     Liens for taxes, assessments or governmental charges or levies, or other
statutory obligations, not at the time delinquent or that are being contested in
good faith by appropriate proceedings (provided, that adequate reserves with
respect to such proceedings are maintained on the books of the applicable Loan
Party, as the case may be, in conformity with GAAP);

 

- 91 -

--------------------------------------------------------------------------------

 

 

(i)     (i) carriers’, warehousemen’s, landlords’, mechanics’, contractors’,
materialmen’s, repairmen’s or other like Liens imposed by law or arising in the
ordinary course of business which secure amounts that are not overdue for a
period of more than 60 days or if more than 60 days overdue, are unfiled and no
action has been taken to enforce such Lien, or that are being contested in good
faith by appropriate proceedings (provided, that adequate reserves with respect
to such proceedings are maintained on the books of the applicable Loan Party in
accordance with GAAP), (ii) Liens of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business and (iii) Liens on specific items of inventory or
other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

 

(j)     Liens in connection with attachments or judgments or orders in
circumstances not constituting an Event of Default under clause (k) of Article
VII; and

 

(k)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit, surety bonds,
performance bonds or bank guarantees for the benefit of) insurance carriers
providing property, casualty or liability insurance to any Loan Party.

 

(l)     Indebtedness representing deferred compensation or similar obligations
to employees of Borrower and its Subsidiaries incurred in the ordinary course of
business

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) above.

 

Section 6.03. Fundamental Changes.

 

(a)     No Loan Party will, nor will Borrower permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing (i)  any Person may merge into Borrower or
any Subsidiary of Borrower in a transaction in which the surviving entity is
Borrower, a Subsidiary of Borrower (and, if any party to such merger was a Loan
Party, a Loan Party), or another Person organized or existing under the laws of
the U.S., any State thereof or the District of Columbia and such other Person
expressly assumes, in writing, all the obligations of Borrower under the Loan
Documents, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and, if any party to such merger is a
Loan Party, such surviving entity is a Subsidiary or becomes a Subsidiary that
is a Loan Party concurrently with such merger and any Subsidiary of Borrower may
merge into the Borrower in a transaction in which such Borrower is the surviving
entity, (iii) any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party and
(iv) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of such Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04;

 

- 92 -

--------------------------------------------------------------------------------

 

 

(b)     No Loan Party will engage in any business other than businesses of the
type conducted by such Loan Party on the date hereof and businesses reasonably
related thereto.

 

(c)     No Loan Party will change its fiscal year or any fiscal quarter from the
basis in effect on the Effective Date.

 

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will form any subsidiary after the Effective Date, or purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

 

(a)     Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Secured Parties or otherwise subject
to a perfected security interest in favor of the Administrative Agent for the
benefit of the Secured Parties;

 

(b)     investments in existence on the date hereof and described in Schedule
6.04;

 

(c)     investments by any Loan Party in Equity Interests in other Loan Parties,
provided that any such Equity Interests held by a Loan Party shall be pledged
pursuant to a Security Agreement (subject to the limitations applicable to
Equity Interests of a foreign Subsidiary referred to in Section 5.13);

 

(d)     loans or advances made by any Loan Party to any other Loan Party,
provided that any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to a Security Agreement;

 

(e)     Guarantees constituting Indebtedness permitted by Section 6.01;

 

(f)     notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;

 

(g)     investments in the form of Swap Agreements permitted by Section 6.07;

 

(h)     investments received in connection with the disposition of assets
permitted by Section 6.05;

 

- 93 -

--------------------------------------------------------------------------------

 

 

(i)     loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$250,000 in the aggregate at any one time outstanding;

 

(j)     payments under any Approved Management Agreement and any other agreement
referenced in Section 6.14(b) hereof, and

 

(k)     investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances.”

 

Section 6.05. Asset Sales. No Loan Party will sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will
Borrower permit any Subsidiary to issue any additional Equity Interest in such
Subsidiary (other than to another Loan Party in compliance with Section 6.04),
except:

 

(a)     sales, transfers and dispositions of (i) Inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus Equipment or
property in the ordinary course of business, other than any Vessels;

 

(b)     sales, transfers and dispositions of assets to any Loan Party;

 

(c)     sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

 

(d)     sales, transfers and dispositions of Permitted Investments;

 

(e)     Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)     dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Borrower or any Subsidiary; and

 

(g)     time charter (or similar arrangement customary in the industry) of
Vessels in the ordinary course of business;

 

(h)     sales, transfers and other dispositions of assets (other than Vessels
and other than Equity Interests in a Subsidiary that is not a Loan Party unless
all Equity Interests in such Subsidiary are sold) that are not permitted by any
other clause of this Section, provided that the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
paragraph (h) shall not exceed $1,000,000 during any fiscal year of the
Borrower;

 

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.05 (other than those permitted by paragraphs (b), (d) and
(f) above) shall be made for fair value.

 

- 94 -

--------------------------------------------------------------------------------

 

 

Section 6.06. Sale and Leaseback Transactions. No Loan Party will enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred (a “Sale and Leaseback Transaction”), except for
any such sale of any fixed or capital assets by any Loan Party that is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset and is consummated within 90 days after such Loan Party acquires
or completes the construction of such fixed or capital asset.

 

Section 6.07. Swap Agreements. No Loan Party will enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which any
Loan Party has actual exposure (other than those in respect of Equity Interests
of Borrower or any Subsidiary), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party.

 

Section 6.08. Restricted Payments; Certain Payments of Indebtedness.

 

(a)     No Loan Party will declare or make, or agree to declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except (i) each of the Borrowers and its
Subsidiaries may declare and pay dividends with respect to its Stock payable
solely in additional Stock (other than Disqualified Stock) and (ii) so long as
there exists no Event of Default, the Borrower may pay dividends or make
distributions to its equity holders in an aggregate amount not greater than the
amount necessary for such equity holders to pay the highest marginal effective
rate of federal, state and local income tax liabilities in respect of income
earned by the Borrower and its Subsidiaries after deducting any unused prior
losses of the Borrower and its Subsidiaries since the Effective Date. By way of
example, if in the period from the Effective Date to the end of 2017, the
Borrower and its subsidiaries have operating losses of $1,000,000, during 2018
the Borrower and its subsidiaries have operating losses of $5,000,000 and during
2019 the Borrower and its subsidiaries have an operating income of $10,000,000,
no Restricted Payments would be permitted pursuant to the foregoing clause
(a)(ii) for 2017 and 2018, and Restricted Payments permitted pursuant to the
foregoing clause (a)(ii) for 2019 would be limited to equity holders’ actual
state and U.S. federal income tax liabilities in respect of $4,000,000 of income
earned by the Borrower and its Subsidiaries.

 

(b)     No Loan Party will make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:

 

(i)     payment of Indebtedness created under the Loan Documents;

 

(ii)     payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

 

- 95 -

--------------------------------------------------------------------------------

 

 

(iii)     refinancings of Indebtedness to the extent permitted by Section 6.01;

 

(iv)     commencing with May 15, 2020, on May 15 of each year, distributions or
other restricted payments in the amount of all Excess Cash Flow that is not
required to be applied to repay Term Loans pursuant to Section 2.08(c); and

 

(v)     payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.

 

Section 6.09. Transactions with Affiliates. No Loan Party will sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to such Loan Party than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) any investment
permitted by Section 6.04(c) or Section 6.04(d), (d) any Indebtedness permitted
under Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08,
(f) loans or advances to employees permitted under Section 6.04(f), (g) the
Management Agreements and other agreements permitted pursuant to Section 6.14(b)
hereof, and (h) the agreements listed in Schedule 6.09 hereto, which agreements
are provided to the Administrative Agent on the Effective Date, and which
agreements the Loan Parties agree shall not be amended in any manner adverse to
the Administrative Agent or the Lenders; provided, however, that this Section
6.09 shall not apply to the Bareboat Charters.

 

Section 6.10. Restrictive Agreements. No Loan Party will directly or indirectly
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any Equity Interests or to make or repay loans or
advances to any Loan Party or to Guarantee Indebtedness of any Loan Party;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof. No Loan Party will agree to comply with any financial covenants more
restrictive than, tested differently than, or applicable during different
periods than the financial covenants set forth in Section 6.12.

 

- 96 -

--------------------------------------------------------------------------------

 

 

Section 6.11. Amendment of Material Documents. No Loan Party will amend, modify
or waive any of its rights under (a) any agreement relating to any Subordinated
Indebtedness, or (b) its charter, articles or certificate of organization or
incorporation and bylaws or operating, management or partnership agreement, or
other organizational or governing documents or (c) add other material agreement
that should not be amended, to the extent any such amendment, modification or
waiver would be adverse to the Lenders.

 

Section 6.12. Financial Covenants.

 

(a)     Minimum Liquidity: Commencing on the first anniversary of the Obligation
Guaranty and at all times thereafter, the sum of the Borrower’s and its
subsidiaries’ (i) cash on deposit plus (ii) the deemed balance of the Cash
Reserve Account plus (iii) revolver availability shall be at least $5 million.

 

(b)     Minimum Collateral Coverage Ratio: On the last day of each fiscal
quarter, the Collateral Coverage Ratio shall be at least 1.10 to 1.00.

 

(c)     Minimum Fixed Charge Coverage Ratio: Commencing with the last day of the
fiscal quarter ending on or after the date of expiration of the Obligation
Guaranty, and on the last day of each fiscal quarter thereafter, tested on a
trailing four-quarters basis, the Fixed Charge Coverage Ratio shall be at least
1.00 to 1.00.

 

(d)     Maximum Capital Expenditures: For any fiscal year, Capital Expenditures
shall not exceed $1 million.

 

Section 6.13. Vessel Covenants.

 

(a)     Modification. No Loan Party shall make any modification or repairs to,
or replacement of, the Vessel owned by it or equipment installed on that Vessel
which would materially alter the structure, type or performance characteristics
of that Vessel or materially reduce its value.

 

(b)     Removal of Parts. Except to the extent equipment or parts are removed
from a Vessel in order to allow it to engage in commercial activities pursuant
to a charter or other arrangement, no Loan Party shall remove any material part
of the Vessel owned by it, or any item of equipment installed on, that Vessel
unless the part or item so removed is forthwith replaced by a suitable part or
item which is in the same condition as or better condition than the part or item
removed, is free from any Security Interest or any right in favor of any person
other than the Security Trustee and becomes on installation on that Vessel, the
property of that Loan Party and subject to the security constituted by the
applicable Ship Mortgage, provided that an Loan Party may install and remove
equipment owned by a third party if the equipment can be removed without any
risk of damage to the Vessel owned by it.

 

(c)     Sharing of Earnings. No Loan Party shall enter into any agreement or
arrangement for the sharing of any Earnings (other than any pooling arrangement
that such Loan Party may enter into).

 

- 97 -

--------------------------------------------------------------------------------

 

 

(d)     No Loan Party shall cause or permit a Vessel to be operated in a manner
contrary to any Requirement of Law, nor engage in any unlawful trade, nor expose
any Vessel to penalty or forfeiture, nor do or suffer or permit any action or
circumstances which would reasonably be expected to result in the loss of the
registration or flag of any Vessel under the laws and regulations of the U.S. No
Loan Party shall operate a Vessel outside the navigational limits of insurance
required hereunder.

 

(e)     The Loan Parties shall keep each Vessel duly documented as a vessel of
the U.S., under the flag of the U.S., entitled to engage in the coastwise trade.

 

Section 6.14. Vessel Management.

 

(a)     No Loan Party shall:

 

(i)     let a Vessel on demise or bareboat charter out for any period;

 

(ii)     charter out a Vessel otherwise than on bona fide arm’s length terms at
the time when the Vessel is fixed;

 

(iii)     appoint a technical manager of a Vessel other than the Approved
Managers and unless such manager has delivered a duly executed Manager’s
Undertaking, or agree to any alteration to the terms of any Approved Management
Agreement that affects the interests of the Secured Parties in any material
respect;

 

(iv)     change the Classification Society; or

 

(v)     charter in any vessel from a third party other than charters in the
ordinary course of business for a period of 3 months or less, it being
understood that the Bareboat Charters and the charters of SEACOR INFLUENCE and
SEACOR RESPECT in existence on the Effective Date are not prohibited or
restricted in any way by this Section 6.14.

 

(b)     The terms of any ship management agreement will be usual and customary
in line with industry standards, and in the form of a BIMCO Shipman 2009, and
all management fees and commissions payable to the manager thereunder shall be
satisfactory to the Administrative Agent and all other cost reimbursement and
other payment obligations shall be at rates and on terms usual and customary for
SEACOR’s business. The Borrower may enter into other management and/or
administrative services agreements that do not include technical management of
vessels with related companies or third parties, and all management fees and
commissions payable thereunder shall be satisfactory to the Administrative Agent
and all other cost reimbursement and other payment obligations shall be at rates
and on terms usual and customary for SEACOR’s business.

 

Section 6.15. Negative Covenant regarding Vessel Locations. None of L/B JILL,
SEACOR CHAMPION nor L/B ROBERT shall (i) leave U.S. waters for purposes of
working under a charter or service agreement to any place or port to which it
may not proceed under its own power, nor (ii) commence work outside of United
States waters under any charter or service agreement for use of such Vessel
outside United States waters with an initial term in excess of 12 months,
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld or delayed, provided that such Vessels may, without the
consent of the Agent, leave United States waters under their own power and/or
commence work under any charter or service agreement for use of such Vessel
outside of United States waters with an initial term of 12 months or less.

 

- 98 -

--------------------------------------------------------------------------------

 

 

Article VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;

 

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Article VI, Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence), Section 5.08, Section 5.10 or Section 5.13(d)(ii)(A);

 

(e)     (1) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d)), and such failure shall
continue unremedied for a period of (i) 10 days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Security Trustee or
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of Section 5.01, 5.02
(other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11, 5.12 or 5.14 of
this Agreement or (ii) 30 days after the earlier of any Loan Party’s knowledge
of such breach or notice thereof from the Security Trustee or the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of any other Section of this Agreement or of any
other Loan Document;

 

- 99 -

--------------------------------------------------------------------------------

 

 

(f)     any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if the proceeds of such sale are sufficient to
satisfy such Indebtedness to the extent such sale or transfer is permitted by
the terms of Section 6.05;

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)     any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)     any Loan Party or any Subsidiary shall become unable, admit in writing
its inability, or publicly declare its intention not to, or fail generally, to
pay its debts as they become due;

 

(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 shall be rendered against any Loan Party, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment or any Loan Party or any Subsidiary shall fail within thirty (30) days
to discharge one or more non-monetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal
and being appropriately contested in good faith by proper proceedings diligently
pursued;

 

- 100 -

--------------------------------------------------------------------------------

 

 

(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m)     a Change in Control shall occur;

 

(n)     the Loan Guaranty or the Obligation Guaranty shall fail to remain in
full force or effect prior to its date of termination in accordance with its
terms and/or release in accordance with the Loan Documents or any action shall
be taken to discontinue or to assert the invalidity or unenforceability of the
Loan Guaranty or the Obligation Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty or the
Obligation Guaranty to which it is a party, or any Loan Guarantor shall deny
that it has any further liability under the Loan Guaranty or the Obligation
Guaranty to which it is a party, or shall give notice to such effect, including,
but not limited to notice of early termination delivered by or on behalf of the
Obligations Guarantor pursuant to Section 10.08 or any notice of termination
delivered pursuant to the terms of the Obligation Guaranty;

 

(o)     except as permitted by the terms hereof or of any Collateral Document,
(i) any Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;

 

(p)     except as permitted hereby, any Collateral Document shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any Collateral Document;

 

(q)     any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

 

(r)     any Loan Party is criminally indicted or convicted under any law that
may reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $100,000;

 

- 101 -

--------------------------------------------------------------------------------

 

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, but
ratably as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Borrower, and (iii) require cash collateral for the LC Exposure in accordance
with Section 2.04(j) hereof; and in the case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. Upon the occurrence and during the continuance of an Event of Default,
the Security Trustee and/or the Administrative Agent, as applicable, may, and at
the request of the Required Lenders shall, increase the rate of interest
applicable to the Loans and other Obligations as set forth in this Agreement and
exercise any rights and remedies provided to the Security Trustee and/or the
Administrative Agent, as applicable, under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

 

Notwithstanding anything contained herein or in any other Loan Document to the
contrary none of the following events or circumstances shall be a Default or the
basis for an Event of Default under this Agreement or any other Loan Document:
(i) any default at any time by the obligor under the Orgeron Note, (ii) any
forbearance by the Borrower with respect to the Orgeron Note, or failure by the
Borrower to pursue any remedies, commence any actions or proceedings, or seek
repayment of the Orgeron Note, it being understood that the Borrower has no
obligation to pursue any remedies against the obligor under the Orgeron Note nor
seek any repayment thereunder. Each of the Lenders, the Administrative Agent,
the Issuing Bank and Security Trustee hereby (i) confirms that the Orgeron Note
shall not be pledged as Collateral for, or otherwise secure, the obligations of
the Loan Parties under any Loan Document, and (ii) waives (a) any and all
requirements, or conditions to the effective date, of the Reorganization Plan
(including, without limitation, any requirement set forth in Article IV, Section
B of the Reorganization Plan) or the Confirmation Order relating to the granting
of a pledge or security interest in the Orgeron Note to, or for the benefit of,
the Lenders hereunder, and (b) any and all rights, claims or actions that such
Person has or may have pursuant to, arising out of or in connection with the
Reorganization Plan or the Confirmation Order relating to the fact that the
Orgeron Note shall not at any time be or become Collateral for, or otherwise
secure, the obligations of the Loan Parties under any Loan Document; provided
that this sentence shall not constitute the waiver of any right or remedy of the
Lenders, the Administrative Agent, the Issuing Bank or the Security Trustee
under any Loan Document.

 

Article VIII

The Administrative Agent

 

Section 8.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, and the Issuing Bank, hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Issuing Bank), and the Loan Parties shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” as used herein or in any
other Loan Documents (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

 

- 102 -

--------------------------------------------------------------------------------

 

 

Section 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

Section 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

- 103 -

--------------------------------------------------------------------------------

 

 

Section 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

 

Section 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank, and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Bank, and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.15(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

- 104 -

--------------------------------------------------------------------------------

 

 

Section 8.07. Non-Reliance.

 

(a)     Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the U.S. securities laws concerning
the Borrower and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

 

(b)     Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

- 105 -

--------------------------------------------------------------------------------

 

 

Section 8.08. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

 

Section 8.09. Collateral and Guarantee Matters. (a) Each Lender hereby
authorizes and directs (i) JPMorgan Chase Bank, N.A. to act as Security Trustee
under each Collateral Document, (ii) the Security Trustee, from time to time, to
take any actions with respect to the Collateral or Collateral Documents which
may be necessary to perfect and maintain the Liens upon the Collateral granted
pursuant to the Collateral Documents and to enter into additional Collateral
Documents or amendments to Collateral Documents, as necessary or advisable in
connection with transfers or changes to the flag or vessel and/or ship registry
of any Vessel permitted by this Agreement or any Collateral Document, (iii) the
Administrative Agent to, or to instruct the Security Trustee to (A) release any
and all Collateral from the Liens created by the Collateral Documents,
subordinate any Lien on any and all such Collateral and/or release any and all
Guarantors from their respective obligations herein and under the Collateral
Documents at any time and from time to time in accordance with the provisions of
the Collateral Documents and (B) execute and deliver, and take any action to
evidence any such release or subordination and (iv) the Administrative Agent to
appoint the Security Trustee as its mortgagee trustee to receive, hold,
administer and enforce the Ship Mortgages covering the Vessels. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s and/or the Security Trustee’s authority, as
applicable, to release any Collateral from the Liens created by the Collateral
Documents, to subordinate any such Liens and/or to release any Guarantor from
its obligations herein or under the Collateral Documents, in each case, pursuant
to this Section 8.09.(b)In its capacity, each of the Security Trustee and the
Administrative Agent is a “representative” of the Secured Parties within the
meaning of the term “secured party” as defined in the UCC. Each Lender
authorizes the Security Trustee and the Administrative Agent to enter into each
of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Security Trustee and the Administrative Agent, as applicable, for the
benefit of the Secured Parties upon the terms of the Collateral Documents. In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, each of the Security Trustee and the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Security Trustee and/or the Administrative Agent, as
applicable, on behalf of the Secured Parties.

 

- 106 -

--------------------------------------------------------------------------------

 

 

Article IX

Miscellaneous

 

Section 9.01. Notices.

 

(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

 

(i)          if to any Loan Party, to it in care of the Borrower at:

 

Falcon Global USA LLC

c/o SEACOR Marine Holdings, Inc.
7910 Main Street Second Floor

Houma, LA 70360



Attention: Matt Cenac, CFO
Telephone: (985) 879-5400
Fax: (985) 876-5444

 

(ii)         if to the Administrative Agent or to the Issuing Bank, to JPMorgan
Chase Bank, N.A. at:

 

JPMorgan Chase Bank, N.A.
201 St. Charles Avenue, 28th Floor
New Orleans, LA 70170-1000
Attention: Mr. Donald K Hunt Jr.
Telephone: (504) 623-2055
Fax: (985) 873-6007 or (504) 558-9835

 

(iii)        if to any other Lender, to it at its address or fax number set
forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.

 

- 107 -

--------------------------------------------------------------------------------

 

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

 

(c)     Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

- 108 -

--------------------------------------------------------------------------------

 

 

(d)     Electronic Systems.

 

(i)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower or the other Loan Parties, any Lender, the Issuing Bank, or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender, or the Issuing
Bank by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

Section 9.02. Waivers; Amendments.

 

(a)     No failure or delay by the Administrative Agent, the Issuing Bank, or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank, and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Issuing Bank, or any Lender may have had notice or
knowledge of such Default at the time.

 

- 109 -

--------------------------------------------------------------------------------

 

 

(b)     Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (provided
that any amendment or modification of the financial covenants in this Agreement
(or any term used therein) shall not automatically constitute a reduction in the
rate of interest or fees for purposes of this clause (B)), (C) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (D) change Section 2.16(b) or (d)
in a manner that would alter the manner in which payments are shared, without
the written consent of each Lender (other than any Defaulting Lender),
(E) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (F) change Section 2.18, without
the consent of each Lender (other than any Defaulting Lender), (G) release any
Guarantor from its obligation under its Loan Guaranty or Obligation Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender), or
(H) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral without the written
consent of each Lender (other than any Defaulting Lender); provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Issuing Bank hereunder without the prior
written consent of the Administrative Agent or the Issuing Bank, as the case may
be (it being understood that any amendment to Section 2.18 shall require the
consent of the Administrative Agent and the Issuing Bank). The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.

 

(c)     The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or
Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders. Any such release shall not in any manner discharge, affect, or
impair the Secured Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. Any execution and delivery
by the Administrative Agent of documents in connection with any such release
shall be without recourse to or warranty by the Administrative Agent.

 

- 110 -

--------------------------------------------------------------------------------

 

 

(d)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent, and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.13 and 2.15, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.14 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e)     Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

Section 9.03. Expenses; Indemnity; Damage Waiver.

 

(a)     The Loan Parties, jointly and severally, shall pay all (i) reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank, or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank, or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with:

 

- 111 -

--------------------------------------------------------------------------------

 

 

(A)     appraisals and insurance reviews;

 

(B)     field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

 

(C)     background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(D)     Taxes, fees and other charges for (i) lien and title searches and title
insurance and (ii) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

 

(E)     sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(F)     forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in Section
2.16(c).

 

(b)     The Loan Parties, jointly and severally, shall indemnify the
Administrative Agent, the Issuing Bank, and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit),, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by such Loan Party for Taxes pursuant to
Section 2.15, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

 

- 112 -

--------------------------------------------------------------------------------

 

 

(c)     To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or the Issuing
Bank (or any Related Party of the foregoing) under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, or the
Issuing Bank (or any Related Party of any of the foregoing), as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that any such payment by the Lenders shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

 

(d)     To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

 

- 113 -

--------------------------------------------------------------------------------

 

 

Section 9.04. Successors and Assigns.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank, and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit, and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

 

(A)     the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee (including any Ineligible Institution);

 

(B)     the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)     the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender, or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

- 114 -

--------------------------------------------------------------------------------

 

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

 

For the purposes of this Section 9.04, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

“Approved Fund” means any Person (other than an Ineligible Institution) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender, an
Affiliate of a Defaulting Lender or any entity or an Affiliate of an entity that
administers or manages a Defaulting Lender, (c) company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such company, investment vehicle or trust
shall not constitute an Ineligible Institution if it (i) has not been
established for the primary purpose of acquiring any Loans or Commitments,
(ii) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (iii) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
provided that upon the occurrence of an Event of Default, any Person (other than
a Lender) shall be an Ineligible Institution if after giving effect to any
proposed assignment to such Person, such Person would hold more than 25% of the
then outstanding Aggregate Credit Exposure or Commitments, as the case may be,
(d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party, (e)
competitor of the Borrower or SEACOR, or (f) for only the twenty month period
from and after the date of this Agreement, any hedge fund or private equity
fund. Notwithstanding anything to the contrary, while an Event of Default has
occurred and is continuing (regardless of the time frame when such Event of
Default occurs and is continuing) a hedge fund or private equity fund shall NOT
be an Ineligible Institution.

 

- 115 -

--------------------------------------------------------------------------------

 

 

(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank, and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to, Section 2.05(b), Section 2.06(d)
or Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

- 116 -

--------------------------------------------------------------------------------

 

 

(c)     Any Lender may, without the consent of the Borrower, the Issuing Bank,
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) other than an Ineligible Institution in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrower, the Administrative
Agent, the Issuing Bank, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant;
provided that if an Event of Default has occurred and is continuing any Lender
may participate to any Ineligible Institution and no consent of the Borrowers
shall be required for such participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections Section 2.13, Section
2.14 and Section 2.15 (subject to the requirements and limitations therein,
including the requirements under Sections 2.15(f) and (g) (it being understood
that the documentation required under Section 2.15(f) shall be delivered to the
participating Lender and the information and documentation required under
Section 2.15(g) will be delivered to the Borrower and the Administrative Agent))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.16 and
Section 2.17 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.13 or
Section 2.15 with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(d)     Each Lender that sells a participation agrees, at the Borrower’s request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Letters of Credit, Commitments, Loans, or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

- 117 -

--------------------------------------------------------------------------------

 

 

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank, or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, Section 2.14, Section 2.15 and Section 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

- 118 -

--------------------------------------------------------------------------------

 

 

(b)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

 

(b)     Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. federal or
New York state court sitting in New York County, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank,
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

- 119 -

--------------------------------------------------------------------------------

 

 

(c)     Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

Section 9.10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank, and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower, (h) to holders of Equity Interests in Borrower, (i) to
any Person providing a Guarantee of all or any portion of the Secured
Obligations, or (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, the Issuing Bank, or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or their business, other than any such information that
is available to the Administrative Agent, the Issuing Bank, or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

- 120 -

--------------------------------------------------------------------------------

 

 

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

 

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

 

Section 9.15. Disclosure. Each Loan Party each Lender, and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates.

 

Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Security Trustee and/or the Administrative Agent and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession or control. Should any Lender (other
than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Security Trustee and the Administrative
Agent thereof, and, promptly upon the Security Trustee or the Administrative
Agent’s request therefor shall deliver such Collateral to the Security Trustee
or the Administrative Agent or otherwise deal with such Collateral in accordance
with the Administrative Agent’s instructions.

 

- 121 -

--------------------------------------------------------------------------------

 

 

Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of their Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of their Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and their Affiliates, and no Lender or any of its Affiliates has
any obligation to disclose any of such interests to the Borrower or their
Affiliates. To the fullest extent permitted by law, the Borrower hereby waive
and release any claims that they may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

Section 9.19. Authorization to Distribute Certain Materials to Public-Siders.

 

(a)     None of the Loan Parties currently has any publicly traded securities
outstanding (including, but not limited to, 144A Securities, commercial paper
notes or American Depositary Receipts); provided that the Borrower agree that if
any of the Loan Parties issues any publicly traded securities at a future date,
any of the information in the Loan Documents and the Financial Statements to be
furnished pursuant to Section 5.01(a) and (b), to the extent then material, will
be publicly disclosed or set forth in the related prospectus or other offering
document for such issuance.

 

- 122 -

--------------------------------------------------------------------------------

 

 

(b)     The Borrower hereby authorize the Administrative Agent to distribute the
execution versions of the Loan Documents and Financial Statements to all
Lenders, including their Public-Siders who indicate that they would not wish to
receive information that would be deemed to be material non-public information
within the meaning of the U.S. federal and state securities laws if the Loan
Parties had publicly traded securities outstanding.

 

(c)     If any Loan Party issues any 144A Securities during the term of this
Agreement and its Financial Statements are not filed with the SEC, the Borrower
(i) agrees to deliver to the Administrative Agent, and authorizes the posting by
the Administrative Agent to the public-side view site of the Agency Site, the
Financial Statements and Supplemental Materials and (ii) represents, warrants
and agrees that the Financial Statements and Supplemental Materials will not
constitute information that, upon disclosure to Public-Siders, would restrict
them or their firms from purchasing or selling any of the 144A Securities under
U.S. federal and state securities laws. The Borrower further agree to clearly
label such Financial Statements and/or Supplemental Materials with a notice
stating: “Confidential Financial Statements provided to 144A Holders” or
“Confidential Supplemental Materials,” as the case may, before delivering them
to the Administrative Agent.

 

(d)     The Borrower acknowledge their understanding that Public-Siders and
their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the materials, documents and information distributed to
them pursuant to the authorizations made herein.

 

Section 9.20. No Fiduciary Duty, Etc. Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to Borrower
with respect to the Loan Documents and the transaction contemplated therein and
not as a financial advisor or a fiduciary to, or an agent of, Borrower or any
other person. Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising Borrower as to any legal, tax, investment, accounting, regulatory or
any other matters in any jurisdiction. Borrower shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to Borrower
with respect thereto. Borrower further acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, Borrower and other companies with which Borrower may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. In addition, Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with Borrower in connection with the performance by such Credit
Party of services for other companies, and no Credit Party will furnish any such
information to other companies. Borrower also acknowledges that no Credit Party
has any obligation to use in connection with the transactions contemplated by
the Loan Documents, or to furnish to Borrower, confidential information obtained
from other companies.

 

- 123 -

--------------------------------------------------------------------------------

 

 

Article X

Loan Guaranty

 

Section 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank, and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, Borrower, any
Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

 

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank, or any Lender to sue Borrower or any
Loan Guarantor, or any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

- 124 -

--------------------------------------------------------------------------------

 

 

Section 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the Payment in Full of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of Borrower or any other Obligated
Party liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party or their assets, or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender, or any other
Person, whether in connection herewith or in any unrelated transactions.

 

(b)     The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

(c)     Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank, or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of Borrower for all or any part of the Guaranteed Obligations or any
obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank, or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations).

 

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of Borrower or any Loan Guarantor or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of Borrower, any Loan Guarantor or any other Obligated
Party, other than the Payment in Full of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Security Trustee or the Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been Paid in Full. To the fullest extent permitted
by applicable law, each Loan Guarantor waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any Loan Guarantor against any Obligated Party or any security.

 

- 125 -

--------------------------------------------------------------------------------

 

 

Section 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank, and the
Lenders.

 

Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank, and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.

 

Section 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

Section 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

 

- 126 -

--------------------------------------------------------------------------------

 

 

Section 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Issuing Bank, or Lender (as the case may be)
receives the amount it would have received had no such withholding been made.

 

Section 10.10. Maximum Liability.Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act, or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

Section 10.11. Contribution.

 

(a)     To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b)     As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

- 127 -

--------------------------------------------------------------------------------

 

 

(c)     This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

 

(d)     The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)     The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the Payment in
Full of the Guaranteed Obligations and the termination of this Agreement.

 

Section 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank, and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

Section 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

[Remainder of page intentionally left blank]

 

- 128 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

 

 

FALCON GLOBAL USA LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

 

Name: Jesús Llorca

 

 

 

Title: Title: Vice President

 

 

 

LOAN PARTIES:

 

 

 

 

 

FALCON GLOBAL OFFSHORE LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

 

Name: Jesús Llorca

 

 

 

Title: Vice President

 

 

 

FALCON GLOBAL OFFSHORE II LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

 

Name: Jesús Llorca 

 

 

 

Title: Vice President

 

 

 

FALCON GLOBAL JILL LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

 

Name: Jesús Llorca

 

 

 

Title: Vice President

 

 

 

FALCON GLOBAL ROBERT LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

 

Name: Jesús Llorca

 

 

 

Title: Vice President

 

 

Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 

FALCON GLOBAL LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

 

Name: Jesús Llorca

 

 

 

Title: Vice President

 

 

Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT, ISSUING BANK, SECURITY TRUSTEE, AND LENDER:

 

 

 

 

     

 

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent and Issuing
Bank

 

 

 

 

 

 

 

 

 

 

By: 

/s/ S.D. Milliken

 

 

 

Name: S.D. Milliken

 

 

 

Title: Authorized Officer

 

 

Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 

LENDERS:

 

 

 

 

     

 

REGIONS BANK

 

 

 

 

 

 

 

 

 

 

By: 

/s/ N. Ronald Downey, III

 

 

 

Name: N. Ronald Downey, III

 

 

 

Title: Senior Vice President

 

 

 

 

WHITNEY BANK

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Josh Jones

 

 

 

Name: Josh Jones

 

 

 

Title: Senior Vice President

 

 

 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jim Hennigan

 

 

 

Name: Jim Hennigan

 

 

 

Title: Senior Vice President

 

 

 

 

TRUSTMARK NATIONAL BANK

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Barry Harvey

 

 

 

Name: Barry Harvey

 

 

 

Title: CCO and Executive Vice President

 

 

Credit Agreement

 